                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 1 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   KF:   =        Kalon Fancher
 2   JJ:   =        Jefferson Joe
 3   LB:   =        Lowell Begay
 4
 5
 6   KF:   How you doing sir?

 7   LB:   Doing okay.

 8   KF:   Good. I’m Kalon Fancher, I’m with the FBI, okay.

 9   LB:   Yeah.

10   KF:   Um, just so you know just who I am right?

11   LB:   okay.

12   JJ:   Um, so Lowell ...

13   LB:   Uh-uh.

14   JJ:   Um, I picked you up at your-your home right?

15   LB:   Yes.

16   JJ:   You know [U/I] this morning so and I brought you here and, uh, and I told you at your home

17         that, uh, I was, I was gonna give you every chance right? I was gonna give you what your Rights

18         are and-and what not.

19   LB:   Yes.

20   JJ:   And I told you that, uh, that, uh, I didn’t want you to-to speak, you know ...

21   LB:   Okay.

22   JJ:   ... at the beginning because, you know, that way we don’t get into maybe later on oh well I didn’t

23         say that and all that jazz right?

24   LB:   Yeah.

25   JJ:   So I just wanted everything to be fair and I told you that.



     Exhibit A                                           1
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 2 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Yeah.

 2   JJ:   And I’m-I’m telling, I’ve told, been telling you the truth every since right?

 3   LB:   Yes.

 4   JJ:   So and I wanted to talk to you in-in a more professional setting ...

 5   LB:   Yeah.

 6   JJ:   ... cause this is a-a serious incident that happened.

 7   LB:   Yes.

 8   JJ:   And you also told me that, uh, what I needed to talk to you about is-is you knew about

 9         (inaudible) right?

10   LB:   Yes.

11   JJ:   So again ...

12   LB:   I just know who-who got shot that time I could ...

13   JJ:   Okay. Okay. But we’ll-we’ll get into that. And when I told you that, uh, in a more professional

14         setting once I talk to you, I, uh, I gave you an option right? Either Shiprock or FBI’s office.

15   LB:   Uh-uh.

16   JJ:   You [U/I] you chose Shiprock, alright. And on-on our way, you asked, uh, how you gonna get

17         back and I told you I was gonna give you a ride back.

18   LB:   Yes.

19   JJ:   So that-that’s still the same.

20   LB:   Okay.

21   JJ:   Alrighty. Um ...

22   LB:   Yeah I don’t ride that mostly (inaudible)




     Exhibit A                                            2
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 3 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1    JJ:   Okay and as part of, uh, giving you, uh, your-your Rights, uh, even though you’re not under

2          arrest, uh, I didn’t, I didn’t even cuff you ...

3    LB:   No.

4    JJ:   I just patted you down for my safety right because you’re gonna ride with me.

5    LB:   Yes.

6    JJ:   And I did tell you you’re not under arrest, right?

7    LB:   Yes.

8    JJ:   Okay. Um, and this is a Advice of Rights form, this is what I was, uh, uh, um, wanted to tell you

 9         about at your home and as far as needing you to know about it.

10   LB:   Yes.

11   JJ:   And-and usually we, uh, um, inform, uh, folks that we’re gonna talk to about their Rights when

12         they’re arrested right?

13   LB:   Right.

14   JJ:   But you’re not under arrest ...

15   LB:   Yes.

16   JJ:   ... but I still wanted to let you know what your Rights are.

17   LB:   Yes.

18   JJ:   So, um, could you read this for us. Uh, and by the way there’s a camera there at the corner ...

19   LB:   Yeah.

20   JJ:   ... so and again this is just being fair with every-everything. And it allows Kalon and I just to

21         interact and talk with you ...

22   LB:   Okay.

23   JJ:   ... without just being busy over here writing notes right?


     Exhibit A                                                3
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 4 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Okay.

 2   JJ:   You can go ahead and start.

 3   LB:   Okay. Before you are asked any questions you must understand your Rights. You have the right

 4         to remain silent and anything you say can be used against you in Court. You have the right to

 5         talk to an-a lawyer for advice before you are asked any-any questions. You have the right to

 6         have a lawyer with you during questioning. If you cannot afford a lawyer, one we’ll appoint for

 7         you before-before any questioning if you wish. If you care to answer questions now, uh, without

 8         a lawyer present you have the right to stop answering any questions. Okay. I have read this

 9         Statement of my Rights and I understand what my Rights are. At this time, I am willing to, wait,

10         I am willing to answer any questions with a lawyer present, that it.

11   JJ:   Uh, without a lawyer present?

12   LB:   Oh without a lawyer present.

13   JJ:   Okay so you if you agree to talk with us, you know, then I would just ask you to sign down right

14         here. Just put the time down there. Today’s the 13th. And before we start, uh, Lowell, uh, just

15         for identification purposes alright, uh, what’s your date of birth?

16   LB:   10-31-82.

17   JJ:   Okay. And how old does that make you?

18   LB:   I’ll be 36 this year.

19   JJ:   Uh, do you know your social?

20   LB:   Uh, it’s XXX-XX-XXXX.

21   JJ:   XXX-XX-XXXX. Um, what’s a good contact, do you have a phone or anything?

22   LB:   Oh no I don’t.

23   JJ:   Okay. Um, what’s your mailing address?


     Exhibit A                                           4
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 5 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Um, PO Box 4, um, 87416, Pruitt, New Mexico.

 2   JJ:   Okay. And what do you, what do you do now? You-you have a job? Just odd jobs or some ...

 3   LB:   Oh no-no just some odd jobs.

 4   JJ:   Okay. I’m just gonna put unemployed for now okay. Um, how far in school did you go?

 5   LB:   Um, 11th grade.

 6   JJ:   And where was that?

 7   LB:   Um, Rocinante.

 8   JJ:   Okay. That’s in Farmington right?

 9   LB:   Yes.

10   JJ:   Okay. And when was this?

11   LB:   Uh, back in probably 2014 I think. Or 2004. 4, 4.

12   JJ:   2004.

13   LB:   4 yeah. That was [U/I] way off.

14   JJ:   Oh yeah. That’s good to know. And, uh, you know, I have your name here but, uh, how do you

15         call, you spell it, make sure I spell it right.

16   LB:   L-O-W-E-L-L.

17   JJ:   Okay. Do you have a middle name?

18   LB:   Yes, Nicholas, N-I-C-H-O-L-A-S.

19   JJ:   So Begay wasn’t (inaudible).

20   LB:   No.

21   JJ:   So Lowell, um, understanding that, uh, I’m just gonna jump right into it alright?

22   LB:   Okay.




     Exhibit A                                               5
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 6 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1    JJ:   Understanding that it’s a real, uh, serious incident that-that happened, um, I’ve been on the case

2          ever since right? Now, um, so I pretty much know everything as far as what went on.

3    LB:   Okay.

4    JJ:   I’ve talked to all the folks that, uh, um, were involved.

5    LB:   Uh-uh.

6    JJ:   Everyone say, yeah-yeah, you-you understand Navajo?

7    LB:   Okay. (inaudible)

8    JJ:   Okay. So I’ll throw a little bit of Navajo in there alright ...

9    LB:   Yeah.

10   JJ:   Just so we can kind of connect a little bit better during this alright?

11   LB:   Okay.

12   JJ:   Um, so I’ve talked to a lot of folks, uh, only with (inaudible) and then, uh, I-I know what

13         happened.

14   LB:   Yeah.

15   JJ:   And I’m gonna ask you to start from, today’s Thursday, okay. I want, I want, I’m gonna ask you

16         if you can, uh, go back to Monday ...

17   LB:   Monday.

18   JJ:   ... and if you can remember what you did Monday leading on to that night ...

19   LB:   That night.

20   JJ:   ... and what happened, yeah.

21   LB:   Okay.

22   JJ:   Uh, just-just keep in mind that I’ve talked to folks already.

23   LB:   Yeah.


     Exhibit A                                            6
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 7 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1    JJ:   Um, we want you to tell us the truth ...

2    LB:   Yes. Always, yes, yes.

3    JJ:   ... that’s what I’m getting at. That’s what I’m getting alright.

4    LB:   Yes.

5    JJ:   Once you kind of scoot off line, I’ll-I’ll probably will know about it.

6    LB:   Uh-uh.

7    JJ:   Okay?

8    LB:   Okay.

 9   JJ:   So, uh, just keep in mind, and-and it’s a good thing that you agree to talk with us.

10   LB:   Yes.

11   JJ:   I appreciate, we appreciate that cause we want to get this behind us right?

12   LB:   Yes, yes.

13   JJ:   Um, cause the folks are talking out there.

14   LB:   Uh-uh.

15   JJ:   And people that were, that were there when it happened.

16   LB:   Uh-uh.

17   JJ:   Alright, we’ve spoken with them already.

18   LB:   Uh-uh.

19   JJ:   So just start off with Monday ...

20   LB:   Yeah.

21   JJ:   ... as best as you can remember ...

22   LB:   Right.

23   JJ:   ... uh, leading up to that night.


     Exhibit A                                           7
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 8 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Okay. Um, I woke up, um, got up, ate breakfast and I was with my cousins most of the day, all

 2         day, and then when night came around, um, that’s when my-my friend, his name is Marcus,

 3         Marcus Stanley, and Pam-Pamela Etsity and Char or those-those two they call Char but I don’t

 4         know her last name, there’s those two females and Marcus that came over and they’re, Nat in his

 5         beige car ...

 6   JJ:   Uh-uh.

 7   LB:   ... and I jumped in with them, they wanted a-a run, they wanted me to pull out so I went with

 8         them to Zia Bar, pulled out and they were telling me that Jermaine was wigging out like he had a

 9         scuffle with his dad and his dad knocked him out I guess and from there, they told me don’t go

10         over there, so I didn’t go over there, drove up there to another place called her aunt’s name is

11         Vergie ...

12   JJ:   Okay.

13   LB:   ... Vergie Mason, we went up there with Dan, to Daniel too they both live up there, we drank up

14         there and then we were going to sleep and that’s when I end up doing or taking off, came back

15         and I kind of like swerved on the road so that’s when Pam end up driving the vehicle and from

16         there we came back and soon I was back at home. And I don’t recollect being over there. Or if

17         we stopped by over there. I didn’t hear no gunshots or anything either.

18   JJ:   Okay.

19   LB:   That’s one thing that was weird about it.

20   JJ:   And again, uh, when we were coming this way right?

21   LB:   Yeah.

22   JJ:   Uh, uh, I stopped you a few times when you were about to speak about ...

23   LB:   Yeah.


     Exhibit A                                          8
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 9 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   JJ:   ... this thing and-and you told me, excuse me, and you told me you went back over here to look

 2         for your keys right?

 3   LB:   Yes, yes. That morning, that morning ...

 4   JJ:   Uh-uh.

 5   LB:   ... cause, I then I woke up in my trailer and I dug my pockets but my house key wasn’t in there

 6         and I thought what? And my hat. I was like where’s my hat? So I got up, I went over there

 7         before, I though Marcus would be at Mongo’s spot still so I seen all them cops, I was going what

 8         the hell’s going on? So I walked all the way around, their-their-their place, their spot, then

 9         walked down the road and I seen that when Officer Whitelag, um, coming to his vehicle and I

10         told him what was, what happened, you know, what’s going on here and he said someone got

11         shot and I looked at the Navajo cop I go is it Mongo? And-and he went like this and I went oh

12         my gosh and so he took my information that-that White individual and I told him that yeah I was

13         with some people that night in-in that car and that’s when he-he took my information then he-he

14         let me go. And that’s what all I know is just that much, that’s why I was freaking out and then

15         that’s when my cousin, the next following day, my-my cousin brother told me that-that I was the

16         one that did it and I was all what? Whose saying this now and I don’t, I don’t even own a gun or

17         anything like that, I didn’t even see no gun that night or anything either that’s what supposedly

18         me like why they implicating me in all this.

19   JJ:   Yeah, well you know you guys are in a close knit neighborhood right?

20   LB:   Uh-uh.

21   JJ:   You know Mongo which is Jerry Armenta right?

22   LB:   Yes, yes.




     Exhibit A                                            9
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 10 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   JJ:   So you, Mongo and of course you know Pam, you said Charlene and you said Marcus, you

 2         know, uh, of course, you know Jermaine ...

 3   LB:   Yes.

 4   JJ:   ... so you guys are all, you know, ...

 5   LB:   Yes.

 6   JJ:   ... and you have and you-you lived together for a long time in that small neighborhood.

 7   LB:   Yes.

 8   JJ:   Um, you guys visit each other and you probably go to Mongo’s a lot ...

 9   LB:   Yes.

10   JJ:   ... you know, and everybody knows each other.

11   LB:   Yeah.

12   JJ:   Everybody knows what each other looks like ...

13   LB:   Yeah.

14   JJ:   ... even when it’s dark right?

15   LB:   Yeah.

16   JJ:   Well at-at the beginning I told you that, uh, I talked to a lot of folks already right?

17   LB:   Uh-uh.

18   JJ:   They put you there.

19   LB:   Uh-uh.

20   JJ:   They put you there at Mongo’s place.

21   LB:   Uh-uh.

22   JJ:   They, you know, there’s-there’s no mistaking right.

23   LB:   Uh-uh.


     Exhibit A                                           10
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 11 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   JJ:   Uh, they didn’t say oh we don’t know who this guy was, we didn’t, we don’t know, he just came

 2         over, you know, sometimes people say that.

 3   LB:   Uh-uh.

 4   JJ:   Um, but they definitely know you, you guys, you know, of course you all know each other.

 5   LB:   Yup.

 6   JJ:   But they-they say you were there.

 7   LB:   Yeah.

 8   KB:   They definitely say you were there. There’s-there’s just nothing else that they could say ...

 9   LB:   See that’s-that’s ...

10   KL:   ... because we asked them who’s-who was all there right?

11   LB:   Yeah. Pam was driving that’s when I didn’t know that I would end up over there too and that’s

12         the thing I don’t know, I got out, you know, cause we were drinking, uh, Crystal Palace, a whole

13         half gallon of that and-and I don’t know Char is female but what I heard was her-her ex-

14         girlfriend is the one that got shot and I thought maybe them two got in an argument or something

15         I was like what the hell is going on? I know I, so that’s when they were saying I know they

16         probably, we need to stop there so and next thing I know I woke up and I was with my trailer and

17         that’s when I was trying to look for my stuff in my pocket, I didn’t have it, so I hurried up got

18         over there that morning before he takes-takes off to go to work cause he goes to work in the

19         morning.

20   JJ:   So I know about all that Vergie Mason placed you right. I know about it and you guys left from

21         there.

22   LB:   Yes.

23   JJ:   Then you guys went back to Mongo’s place.


     Exhibit A                                          11
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 12 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   That’s when Pamela driving.

 2   JJ:   Okay.

 3   LB:   Yeah.

 4   JJ:   So when you got back to Mongo’s place ...

 5   LB:   That’s when the alcohol, everything started peaking in to so Mongo was still driving there so

 6         that’s when I kind of blacked out.

 7   JJ:   So when you were at Mongo’s place who was all there with you?

 8   LB:   Uh, all I know is just us four and the vehicle that’s it.

 9   JJ:   So you, like I said, it was Pam and Marcus and Char.

10   LB:   And Char. Yes. That’s all I know who was, I was with at the time.

11   JJ:   So when you got to Mongo’s place and-and Pam was driving right?

12   LB:   Uh-uh.

13   JJ:   Who else was there? Who else was at the house?

14   LB:   Um, well after I, I thought it was be, Jermaine and Mongo cause that’s what they said when I

15         first jumped in ...

16   JJ:   No, no. Not what any-anyone said what did but what did, who did you see also?

17   LB:   I didn’t see nobody. Like I said it was all dark too so I, they were probably like over there under

18         the shed, and we’re over here by the car. In the car. Around the car so next thing I woke up, I

19         was with my trailer cause I was drinking too much and I kind of blacked out.

20   JJ:   You know, uh, like I said, I’m giving you every chance right?

21   LB:   Yes, yes.

22   JJ:   I’m giving you every chance now don’t-don’t ...




     Exhibit A                                           12
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 13 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   I’m-I’m giving you all my information too sir for real. That’s what’s puzzling me like what are,

 2         what are ...

 3   JJ:   These people ...

 4   LB:   Uh-uh.

 5   JJ:   ... that aren’t as drunk as, you know, ...

 6   LB:   Yeah.

 7   JJ:   ... there’s other folks that we have dealt with ...

 8   LB:   Uh-uh.

 9   JJ:   ... they know, they-they know what went on there.

10   LB:   Uh-uh.

11   JJ:   They gave the same story, they-they gave me everything as far as the information of who was

12         there right?

13   LB:   Uh-uh.

14   JJ:   So I just don’t want you getting into a bind Lowell.

15   LB:   Okay.

16   JJ:   See, I don’t want you getting into a bind ...

17   LB:   Yeah.

18   JJ:   ... you don’t need to get yourself in a bind.

19   LB:   No, no, no, no.

20   JJ:   Alright?

21   LB:   Yeah.

22   JJ:   You-you were there.

23   LB:   Yeah.


     Exhibit A                                             13
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 14 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   JJ:   You were there and, uh, there was, uh, maybe a-a little bit more, uh, as far as the folks there

 2         besides you four.

 3   LB:   Okay. But I don’t know who else, all I know it was just us four that was in the vehicle at the

 4         time. Yeah.

 5   JJ:   Um, this incident may have been maybe something that-that was accidental or maybe it was a,

 6         was, you know, hopefully not it-it wasn’t intentional.

 7   LB:   Yeah.

 8   JJ:   But if it was something that’s accidental and you’re afraid of, uh, what went on, um, you know,

 9         we’d just like to hear about it.

10   LB:   Oh, yeah. I didn’t know that even happened. Like I’m-I’m saying too like I woke up, went over

11         there too, seen all those cops I go like oh fuck me, what’s going on here? Then I heard that

12         someone got shot and cause all I know is that Mongo lives there and he was there with Jermaine

13         at the time so it was all like who-who and they said it was Mongo that got shot so I was like

14         damn it, what the hell. So I went back to where I was, where I live at, and told them that Mongo

15         got shot, they were all freaking out too so I went go give the news to my other neighbors her-her

16         cousins, they’re cousins, his cousins down below and so they would know that get informed with

17         their other relatives, his relatives, so that’s what I did. I was like dang, Mongo’s gone what the

18         hell. Then come to find out later on that’s when it was, heard it was a female that got shot so I’m

19         like who and they said some girl named Shonna Tahee and I was all what? I don’t, I don’t

20         remember seeing her there last night, her around or anything like that. That was it. I didn’t

21         know she was there.

22   KF:   So do you remember being there?




     Exhibit A                                          14
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 15 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   No. Like I said when Pam was driving so I didn’t know so we probably pulled up and stuff and

 2         probably left again too.

 3   KF:   So let me, so just, uh, something to think about okay? Our job is to gather information right

 4         Lowell.

 5   LB:   Yes, yes.

 6   KF:   So everybody that was there, anybody that may have been a neighbor that saw anything or heard

 7         anything or whatever, anybody that was in the area right.

 8   LB:   Uh-uh.

 9   KF:   We’ve spoken to them.

10   LB:   Okay.

11   KF:   You know what I mean?

12   LB:   Yeah.

13   KF:   So I mean if-if you’re really saying you don’t remember, now here’s, I mean that’s bad for you.

14         You know what I mean?

15   LB:   Yeah.

16   KF:   Because the thing is you’re the only one ...

17   LB:   Uh-uh.

18   KF:   ... that knows exactly what happened ...

19   LB:   Really.

20   KF:   ... and why it happened.

21   LB:   Really.

22   KF:   Fore sure. Absolutely Lowell. So here’s the thing right, cause you were there.

23   LB:   Yeah.


     Exhibit A                                            15
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 16 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   KF:   You were.

 2   LB:   Okay I was yeah but like I said I don’t remember like hanging out around there.

 3   KF:   Right.

 4   LB:   All I remember was like them not telling-telling me not to go over there.

 5   KF:   Yeah.

 6   LB:   Because of Jermaine was wigging out and his dad and everything they want him to be calm, and

 7         Pam didn’t want to go over there ...

 8   KF:   Right.

 9   LB:   ... and Marcus didn’t want to go over there either so.

10   KF:   Yeah.

11   LB:   I didn’t know why we went over there, back over there.

12   KF:   Right. And that’s, you know, I, it’s just, it’s just, it’s more helpful for you ...

13   LB:   Uh-uh.

14   KF:   ... right because if-if you sit here and say you don’t remember ...

15   LB:   Yeah.

16   KF:   ... what happened ...

17   LB:   Yeah.

18   KF:   ... we’ve got to base it on everybody else’s information.

19   LB:   See what happened, like I said like when we were leaving, um, Vergie’s spot, I was very

20         intoxicated already ...

21   KF:   Yeah, yeah.

22   LB:   ... half-half gallon was there and almost one guy so.

23   KF:   Yeah, yeah. Well look, so let me ask you this Lowell, how often do you drink?


     Exhibit A                                            16
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 17 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Uh, mostly often.

 2   KF:   Oft-often?

 3   LB:   Yeah.

 4   KF:   Okay. So you can handle your-your alcohol right? Like you ...

 5   LB:   No not really.

 6   KF:   ... you got, your tolerance is, uh, pretty high I’m assuming.

 7   LB:   Yeah like ...

8    KF:   But here’s the, but here’s the thing Lowell and I know from experience not only, you know, from

 9         talking with other individuals but from my own experiences right ...

10   LB:   Yeah.

11   KF:   ... that blacking out is one of those things where the more you talk about what happened during

12         that time ...

13   LB:   Yeah.

14   KF:   ... the more you remember.

15   LB:   Uh-uh.

16   KF:   Do you know what I mean? Like I can, you can ...

17   LB:   Like I go to the beer fest like and start drinking some more, and you get your memory.

18   KF:   Yeah, right, that’s but if you’re, so like if-if-if we go out right, we’re out partying or whatever it

19         is and the next day we’re talking about it right ...

20   LB:   Uh-uh.

21   KF:   ... we start talking about the night before, I might not initially be like ...

22   LB:   But the thing is I don’t remember bro.

23   KF:   ... shoot I don’t remember what the heck happened.


     Exhibit A                                            17
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 18 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1    LB:   See but usually after a gun goes off or something, you know, I would hear like ringings, you

2          know, and or I would get scared, you know, or ...

3    KF:   Yeah.

4    LB:   ... usually I would do that but when I woke up, I didn’t hear no ringing or anything in my ears

5          and my eyes were okay and I was all, everything’s okay with me, you know, so.

6    KF:   Sure, sure.

7    LB:   And I was just worried about my keys, my house keys, cause that’s not my house keys cause

 8         that’s my aunt’s house keys and I didn’t want to lose it so.

 9   KF:   So what time do you think you went back over there?

10   LB:   Uh, in the morning around ...

11   KF:   No the-the night before.

12   LB:   The night before?

13   KF:   Yeah.

14   LB:   Shoot, cause my record it’s probably like around maybe 3 in the morning maybe.

15   KF:   Around 3?

16   LB:   Yeah.

17   KF:   Okay.

18   LB:   Cause that’s after we made a run and it was closed and-and we were drinking at Vergie’s for I

19         don’t know how long.

20   KF:   Okay.

21   LB:   All of a sudden it was still dark and everything and ...

22   KF:   And then how long did you stay there you think?

23   LB:   Um, close to maybe 2, maybe 2 hours about.


     Exhibit A                                          18
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 19 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1    KF:    2 hours?

2    LB:   Yeah.

3    KF:   Okay. So-so you were at the house for about 2 hours and then you went to your, went home.

4    LB:   Yeah that’s what I figured cause Pam was driving cause like I was like I said I swerved and

5          Marcus said that, Lowell get-get in the back let Pam drive. So I was alright yeah, okay. So I got

 6         in the back, jumped in the back with Char and she was getting into drinks and come to find out,

 7         yes we went back over there to Pam’s spot, to Mongo’s and ...

 8   KF:   At about 3 you think.

 9   LB:   I think about, about 3 yeah so ...

10   KF:   Okay and then you stayed there for ...

11   LB:   No I don’t, I don’t know ...

12   KF:   ... a-a couple of hours?

13   LB:   ... if I stayed there. Whoever was there could-could probably see that how long I stayed there

14         with them but, uh, woke up over in my trailer and, you know, that’s when I wanted to get my

15         keys cause I went through my pockets, you know, find out who, what I had, what-what’s missing

16         and told to go to look for it.

17   KF:   Uh-uh.

18   LB:   And that’s when all that happened. All I seen was cops.

19   KF:   Yeah.

20   LB:   So I don’t know who seen me there or outside the vehicle but I’m pretty sure we did drive back

21         over there with Pam who probably wanted to go back over there, check on her brother, so.

22   KF:   So you remember, do you remember that part of it.

23   LB:   No. No I do not remember like going back over there to the house.


     Exhibit A                                        19
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 20 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   KF:   Okay.

 2   LB:   I remember we were leaving Ver-Vergie’s spot going down to Jilo that part and that’s when I

 3         kind of like swerved and that’s when Marcus told me to switch seats, you know, but you ...

 4   KF:   So what makes you think it was 3 o’clock that you went over there?

 5   LB:   Cause we made that run and that was like close to 12 ...

 6   KF:   Closer to 12?

 7   LB:   Yeah.

 8   KF:   Where at? Where was the run? Where did you stop to get the ...

 9   LB:   At Zia. Zia.

10   KF:   At Zia?

11   LB:   And that’s when we made that run, they told me not to go over there to, I thought that’s where

12         we were gonna chill, like at Mongo’s spot and they didn’t tell me just go up there, we went up

13         there, drank with them and ...

14   KF:   Okay.

15   LB:   Yeah. See I don’t recollect going back over there to Mongo’s.

16   KF:   Okay.

17   JJ:   This is 12 right but like in the afternoon right to-to make that run?

18   LB:   Yeah.

19   KF:   Oh so you’re saying you went over there at 3 ...

20   LB:   It was almost-almost closer to 12 yeah.

21   KF:   ... at 3 in the afternoon?

22   LB:   3 in the afternoon, in the morning.

23   KF:   3 in the morning.


     Exhibit A                                          20
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 21 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Yeah.

 2   KF:   Okay.

 3   LB:   Almost closer to like 3 so-so cause I know we spend that much time over there at Vergie’s so I

 4         don’t where say like maybe close to 3 in the morning so I don’t know.

 5   KF:   So you went over to Vergie’s after you made the run?

 6   LB:   Yes.

 7   KF:   At 12? Okay. And-and what time do you think you got to Vergie’s house?

 8   LB:   I have no idea but maybe close to 12?

 9   KF:   So after, right after, so you went straight from Zia to Vergie’s.

10   LB:   Yeah, yeah.

11   KF:   And did you go anywhere else besides Vergie’s?

12   LB:   No. No.

13   KF:   Okay.

14   LB:   We stayed there and, uh, it’s when we were drinking that thing, that half gallon was probably

15         like almost all gone and we took off and I was sitting in the back with Char drinking some more

16         that’s all I remember too and next thing I know I woke up in my trailer.

17   JJ:   Lowell, um, just like, uh, Kalon said ...

18   LB:   Yeah I know what you’re trying to say is when my black-out, you guys may think like I’m

19         hiding something but I’m not, ha-ha. I’m trying to tell you guys what I remember, everything

20         and what I did that night and I jumped in with them, drank with them at Vergie’s and then we

21         were driving and I got in the back and then that’s when I woke up in my trailer at midnight or

22         around, not midnight, that morning, looking for my things in my pocket what I missing cause I

23         don’t like missing my stuff and so I went over there that morning to see if Marcus would be over


     Exhibit A                                          21
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 22 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1          there and I mean all them cops were over there, it’s like what the hell happened here now. Yeah

2          so.

3    JJ:   And you know Mongo right? For a, for a long time ...

4    LB:   Yeah.

5    JJ:   ... a long, long time right?

6    LB:   Yeah he shot it up there was people there, we all know each other too, I was like wondering why

 7         I wouldn’t do anything stupid like that to any of my people. I even tell my people I don’t have a

 8         gun, I don’t even like guns, I don’t even like carrying a knife on me either.

 9   JJ:   So we know the answer to this one already but I’m gonna ask you alright?

10   LB:   Yeah.

11   JJ:   Does Mongo own a gun?

12   LB:   I heard he does.

13   JJ:   No? Have you seen him with a gun?

14   LB:   Un-uh. No I have not seen him with it.

15   JJ:   Who have you heard it from that he has a gun?

16   LB:   Um, Joe Plike his brother, not his, I think his brother or uncle or some guy his name is Joe-Joe

17         Plike.

18   JJ:   Yeah ...

19   LB:   That’s who I talked to that morning and he said like, he told me that one night he-he has a gun so

20         that’s when I was like what the hell did Jeremy kill his dad, you know, or I-I-I was, I thought it

21         was them two, then next thing I know I heard it’s a girl was the one that got shot. So what?

22         Huh? So that’s what I heard from another guy that he has one.

23   JJ:   So we have this real big problem then right?


     Exhibit A                                          22
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 23 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Uh-uh.

 2   JJ:   Um, actually it’s not our problem, it’s your problem. As-as far as this, uh, and we heard it all

 3         right, you know, we’ve been in this business, I’ve probably been in this business more than

 4         Kalon.

 5   LB:   Yeah.

 6   JJ:   ... uh, where folks are sitting in the same chair as you’re sitting on and say hey I don’t know

 7         because I drink too much.

 8   LB:   No, darn ...

 9   JJ:   Now I’ve heard it all ...

10   LB:   But dang man.

11   JJ:   ... I’ve heard it all man.

12   LB:   Yeah that first drink I did it, you know.

13   JJ:   And, uh, we talked to folks that were there that said you were, it didn’t seem like you were

14         intoxicated, but yeah he had been drinking but you’re not falling down and so ...

15   LB:   Really.

16   JJ:   ... someone had to pick you up, none of that happened. Really.

17   LB:   No really cool. Well I, like I said I was passed out, passed out, yeah.

18   JJ:   Yes that’s why I’m having a problem, this is why I’m having a problem with this alright.

19   LB:   Uh-uh. That’s all who I seen was there was just those four in the vehicle. I-I did not see Mongo

20         or Jermaine or anybody else.

21   JJ:   Yeah.

22   LB:   Yeah.

23   JJ:   Um, well they-they seem to ...


     Exhibit A                                          23
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 24 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   They probably seen me, you know, cause I was wearing a, like ...

 2   JJ:   They didn’t know you. Uh, you know, like probably if it was, if it was even dark and they could,

 3         they recognized your voice.

 4   LB:   Yeah.

 5   JJ:   Um, but you were there.

 6   LB:   Uh-uh.

 7   JJ:   You were there.

 8   LB:   Uh-uh. And I was, and I was drinking with all of them too, not all of them but the one that was

 9         in the car is when they picked me up first, you know, and I don’t know if Marcus or have you

10         even got ahold of him? Marcus?

11   JJ:   We’ve talked to him like I’m telling you now ...

12   LB:   Oh okay (inaudible)

13   JJ:   ... we talked to everyone.

14   LB:   Alright cool? So ...

15   JJ:   You’re the last one ...

16   LB:   Uh-uh.

17   JJ:   ... that we needed to talk to you.

18   LB:   Uh-uh. So they’re pointing all the fingers at me?

19   JJ:   They say you were there.

20   LB:   Yeah I was there but, you know, it seems like they’re-they’re trying to blame me for this. It

21         seems like it.

22   JJ:   Well we’re just asking you ...

23   LB:   Uh-uh.


     Exhibit A                                         24
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 25 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   JJ:   ... was it an accident.

 2   LB:   I have no idea. I think it might have been. I have no idea sir.

 3   JJ:   If it’s an accident then we-we could accept that alright?

 4   LB:   Yeah.

 5   JJ:   We just have to go with that if it was an accident.

 6   LB:   Yeah.

 7   JJ:   So ...

 8   LB:   That’s what freaking me out, yeah like I said in the morning I was trying to figure out who got

 9         shot, you know, thought it was Mongo and I, when the cop who I said Mongo and the cop went

10         like this, I go Mongo what? I didn’t know who got shot, I didn’t know who had a gun either so.

11   JJ:   So when three people that you know pretty well ...

12   LB:   Uh-uh.

13   JJ:   ... tell us that you were handed a gun ...

14   LB:   Uh-uh.

15   JJ:   ... and-and we believe them, cause all their stories are correct, the same at least ...

16   LB:   Uh-uh, what’s-what’s this about now again? Ha-ha I’m trying to, now I’m trying to think maybe

17         who did it.

18   JJ:   They said Mongo gave you a gun.

19   LB:   Uh-uh. He had a gun?

20   JJ:   Mongo gave you a gun.

21   LB:   I don’t even have a gun. I know he, that’s why I heard that, he has a gun from-from, that

22         morning, that morning ...

23   JJ:   So what did you do with the gun when Mongo gave you the gun?


     Exhibit A                                           25
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 26 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   I didn’t, I didn’t know I had a gun.

 2   JJ:   All I’m saying is we’ve talked to ...

 3   LB:   Yeah.

 4   JJ:   ... and they all know that-that Mongo gave you a gun.

 5   LB:   I don’t remember holding a gun sir for real.

 6   JJ:   Cause Pam’s your friend right?

 7   LB:   Yes.

 8   JJ:   Marcus is your friend.

 9   LB:   Yes.

10   JJ:   Charlene is your friend.

11   LB:   Yes.

12   JJ:   I can understand if they were like, didn’t like you at all ...

13   LB:   Oh okay, yeah.

14   JJ:   ... get it, but you were ...

15   LB:   Friends-friends with all of them, we’re all friends.

16   JJ:   You guys didn’t have an argument or anything that-that would cause them to be against you for

17         anything.

18   LB:   Man, I’m-I’m stop, they were all ...

19   JJ:   They-they were, they were telling us the truth, they have the same account of what happened.

20   LB:   Uh-uh. So it was a accident?

21   JJ:   I don’t know. That’s what ...

22   LB:   I think it’s an accident. It had to be, cause I don’t, I don’t have no grudge with nobody.

23   JJ:   Did Mongo give you a gun?


     Exhibit A                                            26
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 27 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   He’s the only one that probably has a gun, that’s what I’m saying that but ...

 2   JJ:   No I’m just asking you, did Mongo give you a gun?

 3   LB:   No. I don’t, I don’t ...

 4   JJ:   Cause everybody is telling us.

 5   LB:   He might have given me a gun. I do not know. I-I-I don’t remember going over there, that

 6         house, like I said sir. I don’t ...

 7   JJ:   You went there the first time right?

 8   LB:   Yes.

 9   JJ:   You-you guys ...

10   LB:   No, no we didn’t go over, no we didn’t go over there at all. I didn’t go over there at all. They

11         came over to my house ...

12   JJ:   And you did your Vergie thing and then went back to Mongo’s.

13   LB:   Yeah-yeah cause I was still drinking and we were still drinking like I said I got in the back and

14         then I-I woke up in my trailer like but they’re not, I don’t know, Pam went over there maybe or

15         everything, you know, and I was probably still in the car the whole time, I do not know. I was

16         out. I was blacked out then.

17   JJ:   See that’s not gonna work for us at least.

18   LB:   Oh darn, man.

19   JJ:   That’s not gonna work for us.

20   LB:   Okay.

21   JJ:   So we’re gonna have to go with what everybody is telling us.

22   LB:   Uh-uh.

23   JJ:   What they have told us. So I’m-I’m trying to give you an out here.


     Exhibit A                                          27
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 28 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Yes, yes I am, I-I-I do not, damn, don’t tell me this guys. Ha-ha.

 2   JJ:   Everybody is saying that Mongo gave you a gun to put away right?

 3   LB:   No. Oh gee, no I did not see no gun, I do not remember no gun.

 4   JJ:   And I’m telling you ...

 5   LB:   And I haven’t seen ...

 6   JJ:   ... all-all these guys are-are your friends, you know, you guys are almost family right. You guys

 7         ...

 8   LB:   Fuck I need to stop drinking ...

 9   JJ:   ... you guys need to interact, you interact with each other probably like on a daily basis.

10   LB:   Nah I just ...

11   JJ:   You guys got no animosity against each other.

12   LB:   Yes, yes, yes.

13   JJ:   There was no reason for them to lie.

14   LB:   No. Well why would, why would Mongo give me a gun?

15   JJ:   To tell you to put it away.

16   LB:   What if he did it?

17   JJ:   Everybody says that Mongo gave you the gun and you went inside there, the house, with it.

18   LB:   No. No. No. No. I do not remember going over there or seeing any-anybody else except

19         Marcus, Pam and Char. That was in the vehicle and then I thought they dropped me off.

20   JJ:   Who was home when you got home? Uh, understanding that you probably live alone is that

21         true?

22   LB:   Yes in the trailer, yes and then I went next door that morning to, um, tell, uh, uh, if that, if I came

23         over here to the trailer, to the house, my-my lighters and my-my-my keys, you know, is it in here


     Exhibit A                                           28
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 29 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1         and then my hat and they said no, and I was like so I went back to my trailer, looked over there

 2         again, nothing so okay I race back over there to go see if Marcus has, still over there before he

 3         takes off to work. And I didn’t want to run up there to Vergie’s because maybe he went back

 4         down here too, you know, so I did not know, I-I don’t know I said we partied up there and I

 5         jumped in the back and then I still drinking with them, with-with that, the next thing I woke up

 6         inside the trailer that morning.

 7   JJ:   So we still have a problem. We’re-we’re-we’re not getting anywhere.

 8   LB:   Yeah. Yeah but I don’t know why they’re saying that I was there, maybe I was there in the

 9         vehicle and everything but I did not see no gun or hear no gunshots or-or ...

10   JJ:   Here’s the thing. Including Marcus, uh, Pam, Charlene ...

11   LB:   Yeah.

12   JJ:   ... and-and Mongo, there’s other folks that showed up there and they saw you there. People that

13         weren’t even drinking with you guys, they-they came later and saw you there inside the house.

14   LB:   No.

15   JJ:   And there’s-there’s no way, there is no way for them to ...

16   LB:   So they said, they said I shot her?

17   JJ:   That’s not, we-we need to hear from you.

18   LB:   Oh no I did not do nothing stupid like that. I know I didn’t because I woke up inside my trailer.

19   JJ:   Well if you did, if you did, if it was by accident, that’s what we need to know.

20   LB:   Oh. That’s the thing sirs, I don’t remember.

21   KF:   Cause it was either by accident or it was intentional. Right?

22   LB:   Yeah. It had to be accident because I don’t do that sirs for real, honestly please don’t think this

23         happened like this. It, I-I do not remember being over there sirs. All I remember was them, me


     Exhibit A                                          29
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 30 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1         getting in the back of the vehicle when I was still intoxicated from swerving then I started

 2         drinking some more and then I woke up inside that trailer, my trailer. I do not remember going

 3         over there at their house, or Pam’s or anything that, anything like that. They were telling me

 4         that, not to go over there so I figured like why go over there, why are they going over there again

 5         or anything I don’t know. I was blacked out and I woke up inside of my trailer like after we left

 6         Vergie’s, Vergie’s spot, and then I-I don’t remember being up, I don’t even, I don’t even think

 7         we went over there.

 8   JJ:   So with this being a very serious thing that happened ....

 9   LB:   Yeah.

10   JJ:   ... and ...

11   LB:   It is serious.

12   JJ:   ... I’ll-I’ll tell you not to, not to be afraid of putting a or-or ratting on Mongo ...

13   LB:   Uh-uh.

14   JJ:   ... but you handled his gun before right?

15   LB:   No. I did not know he had one. I did not know that he has one till that morning when I said I

16         went to go talk to, uh, his relatives that he might be gone and that’s what his relative Joe said that

17         he has one. And that’s when I figured that maybe Joe or maybe that, um, Mongo shot Jermaine

18         or Jermaine shot Mongo and that’s-that’s when I found out a girl was shot and I was like what

19         the hell. Like who, I don’t remember going, I don’t think we went over there, I don’t know.

20   JJ:   Well you were there okay?

21   LB:   Okay. You already said I was there.

22   JJ:   You were there.

23   LB:   Okay.


     Exhibit A                                             30
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 31 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1    JJ:   There’s-there’s no reason for him to lie.

2    LB:   Okay.

3    JJ:   Okay.

4    LB:   But why would he give me a gun to go in there and go shoot her? That is stupid, I would not do

5          that.

 6   JJ:   Well that’s-that’s the thing that we’re talking about. Was it an accident or was it intentional.

 7   LB:   I think it, it has, it has to be an accident sirs because I-I know I’m not, gosh I do not remember

 8         being over there, I don’t even think that we went over there but they’re saying that, you guys are

 9         telling me that there’s some people that are sober and they see me there? Well I-I should be

10         there, I know, why would they give me a gun and go in there with it.

11   JJ:   That’s what I’m ...

12   LB:   I don’t even like guns.

13   JJ:   That’s what we need to find out. That’s why, the reason why I ask you if you could talk with us.

14   LB:   Yeah. It might have went off intentionally too when Pam maybe she-she probably grabbed it too

15         I don’t know so.

16   KF:   Okay. Who grabbed it?

17   LB:   I don’t know. Anybody. Like I said I’m not, I’m not all there, you know, like but I was drinking

18         ...

19   KF:   Well I don’t ...

20   LB:   ... I blacked out and I don’t remember being there like I said I don’t, like I don’t remember

21         Mongo giving me a gun or anything. I do not remember that or anything, like he was holding a

22         gun or anything.




     Exhibit A                                          31
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 32 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   KF:   Lowell, well it seems like pieces are coming back though to you. Like that’s what it seems like

 2         to me that-that you are remembering pieces of it. Because ...

 3   LB:   No I don’t. Cause what you guys are telling me is what’s-what’s going through, like jogging

 4         through my head like what-what, why-why is this like people telling you this and I’m not the guy

 5         that does this kind of thing.

 6   JJ:   Well we can understand that right.

 7   LB:   Yeah.

 8   JJ:   We can understand that but it’s-it’s hard to get around folks that you know ...

 9   LB:   Yeah.

10   JJ:   ... we’ve had cases that are much harder than this one, right?

11   LB:   Yeah.

12   JJ:   Because, you know, we’ve been through, where, uh, parties have happened, you know, we’re-

13         we’re there the next day, we don’t know what happened ...

14   LB:   Uh-uh.

15   JJ:   ... and we don’t know who was there or what went on right. But this is a case that we know who

16         was there ...

17   LB:   Okay.

18   JJ:   .. and we know what went on.

19   LB:   Okay.

20   JJ:   You are the only one that, uh, we’re talking to now...

21   LB:   Okay.

22   JJ:   ... that seems to have no idea what went on. You’re the only one. Everybody else that we talked

23         to knows what went on and who was there.


     Exhibit A                                         32
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 33 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1    LB:   Uh-uh. You see, I got drunk like I said, I got fucking, I got drunk and I-I blacked out. I-I woke

2          up in the trailer and all my clothes, I looked at my clothes I got nothing on me, you know, I think

3          when they told me like I looked at my clothes, I got no blood splatter on me, I looked at my

 4         hands, I got no gun residue what the hell’s going on. Looked at my shoes, and got the, what’s

 5         going on? I-I wasn’t there, I cannot be there, I was like thinking like why are people telling me

 6         that-that I did this and that’s what was afraid of this morning when you were knocking on the

 7         door that this is not happening to me, what the hell.

 8   JJ:   So all through your-your-your mind is, I’m not in trouble right because I-I didn’t do anything.

 9   LB:   Yes.

10   JJ:   So why was it when I showed up at your house this morning ...

11   LB:   Cause I was smoking weed.

12   JJ:   ... you ran inside.

13   LB:   Yes I was smoking marijuana.

14   JJ:   Do you do that to any-anybody that drives in?

15   LB:   I, mostly all the time cause that’s what, they’re, cause I don’t want them to see. Yeah cause I

16         thought you were my grandpa, one of my grandpa’s or something.

17   JJ:   Doe he drive the same kind of ride I’m driving?

18   LB:   Oh I don’t know, maybe, yeah out there cause you know older persons are yeah. Yeah.

19   JJ:   See the thing is Lowell, ...

20   LB:   (inaudible)

21   JJ:   .... we-we have this huge problem alright.

22   LB:   Yes, I know you do.

23   JJ:   Um, ...


     Exhibit A                                          33
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 34 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   I know and (inaudible)

 2   JJ:   ... getting everything-everything is-is-is, you know, it fits as far as what we were told.

 3   LB:   Uh-uh.

 4   JJ:   Um, out of everything, but again you’re the only one that doesn’t know what went on. And-and

 5         we understand that. We-we really do alright, we understand that. We know the black outs

 6         stories that we usually get, uh, out of these, but if it was intentional or accidental, we just need to

 7         know about it.

 8   LB:   Like I said you guys said that Mongo gave me a gun and I ...

 9   JJ:   That’s what we hear.

10   LB:   ... I don’t, I don’t remember seeing a gun or seeing Mongo or anybody else that’s how blacked

11         out I was.

12   KF:   But here’s, hey Lowell, so here’s the thing okay. Cause I know, I know that if I didn’t do

13         something ...

14   LB:   Yeah.

15   KF:   ... then I know right? But what you just said about checking your clothes ...

16   LB:   Yeah.

17   KF:   ... because somebody told you did something ...

18   LB:   Yeah.

19   KF:   ... to me that happens ...

20   LB:   Yeah cause I ...

21   KF:   ... just let me finish okay? To me that means that there’s a possibility that it did happen.

22   LB:   Okay, yeah. Yeah.

23   KF:   Okay? You know what I mean?


     Exhibit A                                           34
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 35 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Yes, yes.

 2   KF:   And maybe you blacked out right.

 3   LB:   Yes.

 4   KF:   Maybe that is what happened but to me that says subconsciously in your mind it’s a possibility.

 5         Right? That could have happened. That’s what, that’s what that means to me.

 6   LB:   Uh-uh.

 7   KF:   Okay. So it’s, you know, in-in your like subconscious mind it seems like that was something

 8         that you thought may have happened.

 9   LB:   Yes. It had to be intentionally because ...

10   KF:   Intentionally? Or unintentionally?

11   LB:   Why-why, not intent, not intentionally, uh, like how you say ...

12   KF:   Unintentionally? Accidental?

13   LB:   Accidentally yeah.

14   KF:   Okay.

15   LB:   Because I’m-I’m very emotional, not emotional but freaked out about this because I don’t do that

16         ...

17   KF:   Right.

18   LB:   ... for real. ...

19   KF:   But here, and that’s-that’s okay Lowell right?

20   LB:   Yeah.

21   KF:   Like it’s-it’s something, it’s one of those things where if-if it was an accident, shit we-we have

22         accidents all the time right?

23   LB:   Yes. Yes. Yes.


     Exhibit A                                           35
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 36 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   KF:   It happens. It’s hum, it’s called human error right?

 2   LB:   Yes.

 3   KF:   It’s because you’re human right?

 4   LB:   Yes.

 5   KF:   If you make, if you have an accident, the thing is though Lowell what’s not good and what does

 6         not look good for you is that you’re not taking that, you know, you’re not taking the steps ...

 7   LB:   Yeah, yeah.

 8   KF:   ... that are necessary to be, to hold yourself accountable. You know what I’m saying? You’re

 9         not, you’re not, it’s-it’s just one of those things where you got to be able to look yourself in the

10         mirror and say I did that, I fucked up, I got to take ...

11   LB:   No.

12   KF:   ... you know, I got to hold ...

13   LB:   Yeah I know that, yeah. But I did not go, I know I, I remember myself not going over there. I

14         don’t recollect being over there that’s the thing sirs.

15   KF:   Okay.

16   LB:   I don’t remember seeing Mongo or anybody else, all I remember was seeing Marcus, Pam and

17         Char is all I remember.

18   KF:   But you do re, but you do remember not seeing a gun.

19   LB:   Yes.

20   KF:   You remember that.

21   LB:   That, I ...

22   KF:   You remember not seeing a gun?

23   LB:   Any of them. No gun at all, anything.


     Exhibit A                                            36
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 37 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1    KF:   Okay that’s what I’m saying. How do you remember that?

2    LB:   See cause that’s the thing I don’t see no gun, you know, all I seen was just Marcus, those guys,

3          not guys, Marcus, Pam and Char, those four.

4    KF:   So, okay, so here’s the thing though Lowell.

5    LB:   Yeah.

 6   KF:   It’s either possible right? Because you don’t remember anything or you don’t remember. And it

 7         actually happened right?

 8   LB:   You know, it’s an accident huh?

 9   KF:   Was it?

10   LB:   It has to be.

11   KF:   You tell me.

12   LB:   I do not know sir, I-I it sounded like more witnesses there, you know, that would ...

13   KF:   There are. There’s a lot of witnesses there Lowell.

14   LB:   Okay.

15   KF:   That’s why we’re here today.

16   LB:   I don’t want, why would I go in there if, well while I was drunk or anything, why, I don’t know,

17         I don’t have no grudge against anybody or anything. It, this is like news to me from you guys

18         telling me that me going in there with a gun it’s not right.

19   KF:   But it’s not news to you. Because here’s the thing, you were told by somebody else already that

20         you did this.

21   LB:   I did not do this. I did not do this.

22   KF:   You said ... but hey Lowell ...

23   LB:   I did not do this.


     Exhibit A                                          37
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 38 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   KF:   ... you said you checked your clothes.

 2   LB:   Yeah, just to check see cause I blacked out.

 3   KF:   What, okay, no but who told you that?

 4   LB:   My-my-my cousin’s brother.

 5   KF:   Your cousin’s brother. So this is not news to you.

 6   LB:   Okay.

 7   KF:   This is not something that you’re caught off guard by.

 8   LB:   Okay.

 9   KF:   So this whole act right ...

10   LB:   This isn’t ...

11   KF:   ... the thing is Lowell if you keep this up ...

12   LB:   Uh-uh.

13   KF:   ... this mentality of that this is all new to me right because it’s not. You know exactly what

14         people are saying you did. You know that. And we know that. The thing is ...

15   LB:   It was an accident.

16   KF:   Okay. Was it?

17   LB:   Yes it was an accident.

18   KF:   Okay. So we need to, you need to tell us what happened. Because if you don’t, guess what?

19   LB:   Yeah.

20   KF:   We don’t know if it’s an accident or not.

21   LB:   And I don’t want to get Mongo in trouble too.

22   KF:   Okay.




     Exhibit A                                               38
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 39 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Cause Mongo did give me a gun and I-I walked in and then that’s where it was so dark she had

 2         it.

 3   KF:   Okay.

 4   LB:   In-in there and scared me and I just heard a flash and I was just what the hell made that, I came

 5         out and that’s when everybody started running I guess and ...

 6   KF:   So, okay. So okay I think you’re starting to get there right.

 7   LB:   Yeah.

 8   KF:   But what, so let’s-let’s back up okay. So Mongo gave you a gun right?

 9   LB:   Just to see, to examine it yes.

10   KF:   Okay to see it okay, to examine it. What, and then, and then you went back inside with the gun.

11   LB:   No, no to show it to, show it up to them but then that’s when, from there, everything ...

12   KF:   To show it to who?

13   LB:   Um, I guess who was there, that Shonna girl.

14   KF:   Who? Shonna and ...

15   LB:   Uh, was that guy there, Kyle? No?

16   KF:   I don’t know, was, who, that’s what I’m asking you.

17   LB:   I don’t know I-I blacked out too, damn I think I, it was her, Shonna and, uh, Char they were, they

18         were, I was talking to them right there and that’s when the gun was right there and I think it went

19         off right there somehow by accident and then that’s when everybody just went outside and

20         started taking off and ...

21   KF:   Okay.

22   LB:   ... that’s what I, all I can remember.

23   KF:   So right-right there, where was, where were you at in the house?


     Exhibit A                                          39
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 40 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1    LB:   By the door.

2    KF:   By the door?

3    LB:   Yeah.

4    KF:   Okay. So you walked in and you were showing Shonna and Char ...

5    LB:   Yeah cause those guys were like around me right there you know what I mean.

6    KF:   So they were already in the house.

7    LB:   Yes they, Mongo like they, you know, would exchange everybody was holding it like looking at

8          it so.

9    KF:   Uh-uh.

10   LB:   They might have forgot about one being in the chamber maybe I don’t know what kind of gun it

11         was, you know, I was holding it, gave it away, you know, and oh, you know, and it went off

12         somehow.

13   KF:   So when you ...

14   LB:   I didn’t, I didn’t hold it or I did held it though but someone else held it when it went off.

15   KF:   Okay.

16   LB:   Yeah.

17   KF:   So who was in the room with you when it went off?

18   LB:   Uh, Char, uh, that girl Shonna, and Mongo.

19   KF:   And Mongo.

20   LB:   Yeah.

21   KF:   Okay. So who was holding the gun when it went off?

22   LB:   That’s the thing see maybe them two were, I don’t know but I wasn’t holding it when it went off.




     Exhibit A                                           40
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 41 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   KF:   Okay. So but here’s the thing alright, Lowell, I think we’re getting there, we’re getting

 2         somewhere.

 3   KF:   Yeah.

 4   JJ:   But here’s the, but let me ...

 5   LB:   Bu it’s Mongo’s gun you know I didn’t want ...

 6   KF:   Okay. But let me ask you this Lowell, cause here’s the thing that-that goes a long ways in

 7         situations like this right. If you take responsibility for what happened, what you did, your

 8         actions right ...

 9   LB:   Uh-uh.

10   KF:   ... we can understand that things happen, screw, you know things, you know things sometimes

11         accidents happen.

12   LB:   Yes.

13   KF:   Right. Or if it wasn’t an accident we need to know that too. Right? But if it’s one of those

14         things where it was an accident and you’re sitting here saying, you know, blaming somebody

15         else for something you did ...

16   LB:   Yeah, they-they probably thought that Mongo would have but cause it was his gun.

17   KF:   Okay. And-and-and it was Mongo’s gun, you are absolutely right about that, okay?

18   LB:   Right.

19   KF:   But the thing about it is you had the gun when it went off.

20   LB:   No I didn’t have it on me because I was giving it to them, her, in front of them.

21   KF:   Okay. So is it possible, is it possible that you were handing it to her and it went off?

22   LB:   No. No. She had it. I gave it to her.

23   KF:   To Shonna.


     Exhibit A                                          41
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 42 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Yes.

 2   KF:   Okay.

 3   LB:   And then that’s when like I said I was over here by the door then it went off, boom. And then

 4         that’s when I heard it, I just turned and walked cause just reactions, you know, it’s oh shit.

 5   KF:   So what happened to the gun?

 6   LB:   I do not know. I do not know.

 7   KF:   Lowell.

 8   LB:   I, that’s the thing too ...

 9   KF:   Lowell come on man.

10   LB:   I do not know, really. I don’t.

11   KF:   Lowell we’re getting, Lowell we’re getting ...

12   LB:   You guys are probably gonna, give me a polygraph test. Give me a polygraph test.

13   KF:   We’re giving you every opportunity man.

14   LB:   I know. I know you guys are, I-I really do not know.

15   KF:   And-and here’s the thing, here’s the thing, cause I’m and-and I’ll give you one more opportunity

16         right, okay.

17   LB:   Then give me a polygraph test.

18   KF:   Just a minute, let me finish okay? We’re gonna start over, okay, cause here’s the thing that I

19         appreciate is the half-truth that you’ve given us okay. What I don’t appreciate is the other half of

20         bullshit that we’ve been talking about. About blacking out and all that right.

21   LB:   Yes. Yes. Yes.

22   KF:   Okay? Cause we know at this point you didn’t black out. We know that, right?

23   LB:   Yeah.


     Exhibit A                                          42
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 43 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   KF:   Right? Right?

 2   LB:   Yes sir.

 3   KF:   Are we, are we on the same page?

 4   LB:   But-but that’s what I’m telling you when I gave the gun to her, Shonna, you know, that’s when I

 5         didn’t have it on me at that time ...

 6   KF:   Okay. Okay but let’s, so but let’s get ...

 7   LB:   ... most of the time. (inaudible)

 8   KF:   ... let’s-let’s roll back okay. Let’s start over. Cause I’m gonna give you another opportunity ...

 9   LB:   Yeah.

10   KF:   ... to be truthful okay.

11   LB:   Yes sir.

12   KF:   Cause here’s-here’s what looks really bad for you is if you’re lying.

13   LB:   No I’m not.

14   KF:   and you are lying right now and I’m telling you ...

15   LB:   [U/I] Mongo.

16   KF:   I’m telling you, no, no I’m telling you right now, you are lying. Okay.

17   LB:   Because of Mongo ...

18   KF:   But we’re gonna give you, no we’re gonna give you another opportunity to be truthful.

19   LB:   Yes I understand.

20   KF:   And I think you better take this opportunity okay.

21   LB:   Yes.

22   KF:   Because if you don’t, it’s gonna look really bad for you.




     Exhibit A                                          43
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 44 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   But look sirs-sir after I do not remember no gun after. I did not see no gun. I didn’t have no gun

 2         after ...

 3   KF:   Okay let’s, but let’s not talk about after. Let’s talk, okay we’re gonna start over okay.

 4   LB:   Yeah.

 5   KF:   Let’s start over. We’re gonna, we’re gonna, it’s like we just walked in that door okay.

 6   LB:   Okay.

 7   KF:   We’re gonna give you this opportunity to be truthful. To be completely ...

 8   LB:   Okay.

 9   KF:   ... 100% truthful okay.

10   LB:   Yes. This is what happened ...

11   KF:   Because if you aren’t, if you aren’t right ...

12   LB:   Yeah.

13   KF:   ... it’s gonna look ...

14   LB:   I know, I know you guys, I know this scene, I know this scene.

15   KF:   Okay. Okay.

16   LB:   I know this scene.

17   KF:   Okay. So ...

18   LB:   And I’m telling you everything but I don’t put no gun this is what happened after, I got up, I ate

19         breakfast, I-I was hanging out with my boys all days that morning and evening came, that’s when

20         Marcus came with Pam and Char. I jumped in, I drove to Zia and I put, then Pam went in, she

21         got pulled out, she came in, she got the-the (inaudible), the happy hour bourbon and she tells

22         they, Marcus was telling me that Mongo had knocked out on Jermaine and so not to go over

23         there so we went up the-the bridge, past the bridge, went up towards Vergie’s house, we drank


     Exhibit A                                              44
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 45 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1         up there for I don’t know for how long maybe like 2 hours or so and I was very intoxicated and

 2         when we were leaving Marcus seen on my ride, driving, I was swerving so I got in the back and

 3         end up drinking some more and then from there we got back over there to, um, Pam’s or

 4         Mongo’s and that’s when we got, went over there and I seen Mongo and those guys, they’re

 5         holding that-that gun but I didn’t see ...

 6   KF:   So where was Mongo at when you walk-walked, got there?

 7   LB:   Right there at, uh, or was sitting ...

 8   KF:   Like outside?

 9   LB:   Yeah not outside like on the, like where his, that was under shade thing is ...

10   JJ:   The-the shade that was attached to the house?

11   LB:   Yeah. Yeah.

12   KF:   So it is outside though?

13   LB:   Kind of, it’s kind of outside.

14   KF:   It is outside? Okay, okay.

15   JJ:   You know like a porch right?

16   LB:   Yeah.

17   KF:   Okay.

18   LB:   And then that’s when he was holding that and I’m like oh shit you know so I-I looked at it and

19         that’s when I gave it away.

20   JJ:   So what did, what did it look like Lowell?

21   LB:   Uh, just like a ...

22   KF:   What color was it?

23   LB:   It was like, like a regular gun you know like I don’t know what kind of gun.


     Exhibit A                                          45
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 46 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1    KF:   Okay.

2    LB:   Yeah a regular gun. And then I gave it to her ...

3    JJ:   Who’s her?

4    LB:   Shonna.

5    KF:   So Shonna was out there.

6    LB:   And she was, she was wanting to look at it too. Or everybody wanted, not everybody but like oh

7          yeah and so that’s when apparently everybody I guess we were wanting to go smoke a bowl or

 8         some smoke go inside and next thing you know boom that thing cause I was standing by the door

 9         and like what the, like that’s reaction just turn around and go out the door, walk out and then

10         Marcus and we all jumped in the ride and ...

11   JJ:   You went with Marcus?

12   LB:   No, no, no, no, no, no. Uh, standing by Marcus that time, what’s going on they go, I don’t know

13         but I’m getting out so he took off then I-I went home.

14   KF:   Okay. So then ...

15   LB:   And then right there I did not know anybody was hurt inside the house when I took off.

16   KF:   Okay. So did you check to see if anybody was hurt?

17   LB:   No.

18   KF:   Okay. Why not?

19   LB:   Cause the gun, you know, I don’t want to be around when-when someone might shoot me

20         instead.

21   KF:   Okay. Um, well here’s the deal Lowell, I think you’re being honest up to the point where you

22         get the gun from Mongo. Okay, right? And then ...

23   LB:   I gave it to her, those girls.


     Exhibit A                                         46
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 47 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   KF:   ... and then ...

 2   LB:   And they were, they were looking at it too.

 3   KF:   So let me ask, Lowell what’s the deal, so here, let me ask you this. Everybody that was there

 4         why would they say that you did this? Why would, why would you, why would they say that?

 5         Do they have something against you?

 6   LB:   No. No, no. It’s just that ...

 7   KF:   So is there any reason ...

 8   LB:   ... they probably seen me hang over ...

 9   KF:   ... is there any reason we should not believe them? Any reason.

10   LB:   I’m telling the truth sirs.

11   KF:   I want you to tell the truth.

12   LB:   I am.

13   KF:   Because if you don’t, it looks so bad for you Lowell. So bad.

14   LB:   Yeah.

15   KF:   You got to tell the truth.

16   LB:   I-I did. I just did sirs.

17   KF:   You told some of the truth. But we got to know ...

18   LB:   I-I-I know it was all an accident though.

19   KF:   Okay so if you know that, tell us, tell us about it. Why was it an accident? How was it an

20         accident?

21   LB:   Cause it was handling-handling it to each other.

22   KF:   Okay.

23   LB:   And it went off.


     Exhibit A                                           47
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 48 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1    KF:   Okay. So then, so if I’m, if I’m her right and you’re you ...

2    LB:   Yeah.

3    KF:   ... in that, in that ...

4    LB:   (inaudible)

 5   KF:   So if, are you handing it to me and it goes off and I’m and then I, then it shoots me?

 6   LB:   I don’t, see like that I would stay there. I would have stayed there if that would have happened.

 7         I would stay there no matter what but when I see that, heard that gun go off that’s when I took

 8         off like whoa like duck.

 9   KF:   Okay. Where, so where were, so you had the gun when it went off?

10   LB:   No. No. They had it.

11   KF:   Who’s ...

12   LB:   She had it.

13   KF:   Who’s they?

14   LB:   Shonna had it.

15   KF:   Shonna had it.

16   LB:   Yeah.

17   KF:   Okay. Alright. So then once-once the gun, the gun went off right ...

18   LB:   Uh-uh.

19   KF:   ... what happened to the gun?

20   LB:   It should probably be in the house. Or wherever-wherever-wherever it was, I don’t know.

21   KF:   Lowell, here’s, so here’s the deal man. Here’s, I mean I’m-I’m being straight with you Bud ...

22   LB:   Yeah.

23   KF:   .... you know.


     Exhibit A                                          48
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 49 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1    LB:   Yes.

2    KF:   And I’m trying to give you every opportunity ...

3    LB:   I am, I’m giving you, I’m giving you everything I got too.

4    KF:   Okay. Understand-understand-understand okay? So this is what we’re gonna go away from this

5          interview thinking okay.

6    LB:   Yeah.

 7   KF:   Because initially, yeah, I blacked out from get-go right? I don’t remember shit right? That’s

 8         what you were saying right? And then right and then when we start talking about why would

 9         you check your clothes, if you don’t, you know, cause to me the only reason I check my clothes

10         is because I did that. Is because I, it, I was the one that was involved and I was the one that was

11         there right. That’s the only reason I would check my clothes.

12   LB:   Yeah like ...

13   KF:   Because it was possible ...

14   LB:   Yeah.

15   KF:   ... like if there was no chance that that happened and that you were the one that was there and

16         that did that ...

17   LB:   I wasn’t, (inaudible) ...

18   KF:   ... if there was no chance you wouldn’t check your clothes.

19   LB:   ... it had to be an accident though because if the girl wasn’t there ...

20   KF:   Okay. So and-and that’s okay. If it’s an accident that’s okay. But we need to know from you

21         because you’re the one that was there.

22   LB:   It was an accident.

23   KF:   So tell us what happened.


     Exhibit A                                           49
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 50 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   It had to be. It has to be an accident because she was helding it cause I don’t know she probably

 2         was looking at it like-like but then it went off.

 3   KF:   It went off, okay. But that’s, so okay so Lowell here’s the thing right ...

 4   LB:   And that’s-that’s when I-I figured that maybe they would try to show me I really don’t have, and

 5         I-I went out and ran.

 6   KF:   But understand Lowell, there’s, so we have our own techniques of figuring out the trajectory,

 7         you know, where was the, where was the gun at at the time right?

 8   LB:   Yeah.

 9   KF:   And what, and what angle was the gun pointing at ...

10   LB:   Cause okay you know ...

11   KF:   ... we know everything man.

12   LB:   Yeah, yeah.

13   KF:   She could not have shot herself.

14   LB:   Okay.

15   KF:   She couldn’t have.

16   LB:   Okay. Really? Whoever was giving the gun to her fire-fired, it went off.

17   KF:   Okay so you but so okay but Lowell you just said you gave it to her.

18   LB:   I had, yeah I did and whoever was holding the gun after. I-I didn’t, I wasn’t holding no gun. I

19         know what’s going on, Mongo gave it to me and I gave it to her that’s went from there, it went

20         somewhere else that gun and went off.

21   KF:   Just to a ghost?

22   LB:   No. I don’t know who was holding it.

23   KF:   But you remember everything else. You don’t remember who was holding it ...


     Exhibit A                                           50
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 51 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Yeah.

 2   KF:   You don’t know if there was only three people there right?

 3   LB:   Three?

 4   KF:   Yeah, who else was there?

 5   LB:   I thought Char was there.

 6   KF:   Okay. So you’re saying Char, who else?

 7   LB:   That girl Shonna.

 8   KF:   Shonna.

 9   LB:   And Mongo.

10   KF:   And you’re saying Mongo was there?

11   LB:   Yeah.

12   KF:   Okay. And ...

13   LB:   And then like those other guys, whoever was outside you know.

14   KF:   They were outside.

15   LB:   Yeah, yeah.

16   KF:   Okay. Yeah.

17   LB:   Then that’s what happened.

18   KF:   So are you gonna, so are you gonna sit here and say that Mongo’s the one that did it?

19   LB:   No. I don’t know who did it. It’s got to be one of those three. Not me. I know I gave it away.

20   KF:   So one of those three but you, so understand that Shonna-Shonna didn’t do it right?

21   LB:   I’m pretty sure she couldn’t, I don’t know if she shot herself (inaudible)

22   KF:   Right. No. No. Shonna didn’t do it.




     Exhibit A                                          51
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 52 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Okay well then it was probably one of those two or like you said it was probably an accident and

 2         they were trying to blame who was inside there, they’re like ...

 3   KF:   So you think that, you think that ...

 4   LB:   Mongo probably gave it to her.

 5   KF:   You think Mongo and Char ...

 6   LB:   Or Char gave it to her.

 7   KF:   ... you think that they’re-they’re ...

 8   LB:   Mongo or me I don’t know.

 9   KF:   Let me ask you this Lowell cause everybody that we’ve talked to has had the same story, except

10         for you. Everybody.

11   LB:   Ha-ha cause all ...

12   KF:   Everybody.

13   LB:   Ha-ha-ha.

14   KF:   How does that happen?

15   LB:   I do not know. I did not want to shoot her, I, nothing like that either, not right in my mind that

16         gun just, it just was right there and it went off somehow between all us three in there and it went

17         off.

18   KF:   Okay. Okay.

19   LB:   That’s how it happened.

20   KF:   Okay. But tell me what, how did that happen.

21   LB:   I do not know.

22   KF:   Cause it’s okay. But the thing is it’s not okay is that you’re lying about it. That’s what’s not

23         okay.


     Exhibit A                                          52
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 53 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   I don’t know how I gave her the gun then and it went off.

 2   KF:   How?

 3   LB:   I do not know like-like well like this maybe and it went off.

 4   KF:   And it went off. Okay. So ...

 5   LB:   And-and Char was right there to make sure, I think they were arguing, she was trying to grab it.

 6   KF:   Who was?

 7   LB:   Char.

 8   KF:   Who was arguing?

 9   LB:   Them two cause, uh, I’m thinking that-that she was thinking that I was messing around with her,

10         with Char, and that’s when I was like guys chill out or something, stop arguing then Mongo was

11         over here laughing then he was trying to come over here and try to get it too and then I just, I

12         was like go like this and boom and then oh shit and I got through her head. Thought she was

13         gonna try to shoot me or something.

14   KF:   Okay. So you think, so Char and Shonna were arguing?

15   LB:   Yeah.

16   KF:   Okay.

17   LB:   I thought, I thought they were like-like cause ...

18   KF:   So then why, if they were arguing why would you hand anybody a gun?

19   LB:   No I wasn’t, not arguing, not arguing because they were like not arguing they weren’t arguing I

20         know it was like they were like teasing each other, you know, like ...

21   KF:   Okay.

22   LB:   Yeah and then-then next thing you know it went boom.

23   KF:   Okay.


     Exhibit A                                           53
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 54 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Yeah.

 2   KF:   But here’s, but here’s the deal Lowell, guns don’t just go boom on their own right?

 3   LB:   No, no they were, someone was holding it.

 4   KF:   Right. Somebody ...

 5   LB:   And they did, I think ...

 6   KF:   You were holding it, Lowell.

 7   LB:   Yeah but they were trying to get it.

 8   KF:   Okay.

 9   LB:   And that’s when it went boom.

10   KF:   Okay.

11   LB:   Yeah.

12   JJ:   So it was an accident right?

13   LB:   Yes.

14   KF:   Okay.

15   JJ:   That’s what we needed to hear.

16   LB:   Okay thank you guys cause I don’t want to make it look like I did it cause I was holding it and

17         when they were trying to ahold of it and it went boom, it went off.

18   KF:   So, okay, so then when that happened, what did you do?

19   LB:   Dropped it, I think the gun, I took off.

20   KF:   No you didn’t.

21   LB:   There’s no gun?

22   KF:   You did not, you didn’t drop it.

23   LB:   What-what, who has it? Do you guys have it.


     Exhibit A                                         54
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 55 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   KF:   Who has it Lowell?

 2   LB:   I do not know. Like I said it was, they probably right when that happened I, it went like that, let

 3         go and I ran. I ran.

 4   JJ:   Where’d you run to?

 5   LB:   Outside in the back and then I stood right there for a moment like and then I heard Marcus take

 6         those rides take off, I just took off toward the, toward town, my way around where I walk,

 7         walked all the way back home. I didn’t want to hang because-because of that, you know,

 8         everyone would think that I did it like shot her and like ...

 9   KF:   But the thing is you did do it and that’s what we’re trying to get to. We’re trying to figure out

10         what happened.

11   LB:   That was an accident like I said.

12   KF:   Okay.

13   LB:   Yeah.

14   KF:   And that, and that very well could be.

15   LB:   Yeah.

16   KF:   But Lowell you got to understand look how this looks.

17   LB:   Yeah.

18   KF:   From the get-go when you started lying ...

19   LB:   Yeah I know. I didn’t ...

20   KF:   ... cause if you so right now ...

21   LB:   I don’t want get everybody in trouble that’s why.

22   KF:   Right, right. Right now, you’re saying it was an accident.

23   LB:   Yes.


     Exhibit A                                           55
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 56 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1    KF:   And I-I’m trying to figure out, okay so ...

2    LB:   I should have just said that in the first place.

3    KF:   You should have.

4    LB;   Yeah.

5    KF:   You absolutely should have.

6    LB:   I know but ...

7    KF:   You know so ...

8    PART TWO

 9   KF:   Okay so just so we’re clear let’s start over from the time that Mongo gives you the gun ...

10   LB:   Uh-uh.

11   KF:   Okay, you’re outside under the porch area of the house.

12   LB:   Yeah we all go inside.

13   KF:   We all as in you ...

14   LB:   Um, Mongo, Char, Shonna and me.

15   KF:   Okay.

16   LB:   We were going in right there.

17   KF:   So you were all outside and then you all went inside.

18   LB:   That-that-that-that little piece that-that-that shed ...

19   KF:   Yeah. Yeah.

20   LB:   ... right there.

21   KF:   Yup.

22   LB:   Yeah and then there’s one right there by the door, then that’s when, um, they were like they tease

23         arguing trying to get at that gun and I was holding it cause they were wanting to look at it.


     Exhibit A                                             56
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 57 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   KF:   Yup.

 2   LB:   And then, you know, what the hell it goes boom, someone’s grabbed mine, or squeezed my hand

 3         and it-it went off.

 4   KF:   So somebody squeezed your hand then it went off.

 5   LB:   Yeah.

 6   KF:   Okay.

 7   LB:   That probably, or somehow you know someone’s finger like tried to get it away.

 8   KF:   Okay.

 9   LB:   And it just went boom like oh and I was trying to get my hand out of it too that’s probably when

10         it happened I let go cause that’s when I took off.

11   KF:   Okay. Um, so here, so you’re-you’re just sitting here like let’s-let’s pretend like I’m Shonna

12         okay?

13   LB:   It was like this but ...

14   KF:   Let’s pretend like ...

15   LB:   Yeah, yeah.

16   KF:   ... like Jeff is-is Char.

17   LB:   And Mongo’s right here.

18   KF:   Mongo-Mongo’s out of the picture, he’s not even involved right?

19   LB:   I was like this like-like going like this then boom.

20   KF:   So I’m just standing right here and I’m Shonna and this is Char.

21   LB:   Yeah. Yeah.

22   KF:   Okay?

23   LB:   I was going like this, giving it to her, like them to-to look at.


     Exhibit A                                            57
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 58 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   KF:   So to me.

2    LB:   Yeah. So Shonna-Shonna she grabs it and then that’s when Char-Char was like teasing her no let

3          me see it, she was like I want to check it out and they were like and then, no later babe, she was

 4         calling her babe cause they were messing around so that-that’s when she got something like to

5          pull-pull more, boom. And I just want to let go and then Mongo was already outside and I went

6          outside I was like ...

7    KF:   Okay.

 8   LB:   ... and yeah I was like damn something I-I fuck it, took off like fuck this, this is scary cause I

9          thought that she was gonna come out and start blasting me.

10   KF:   Okay. So here’s, but here’s the thing about it Lowell okay, so you know we have a lot of

11         different scientific techniques and we can, we can determine right ...

12   LB:   Yeah.

13   KF:   ... did you shoot a gun. Did she shoot a gun. Cause here’s the thing, if-if not Shonna ...

14   LB:   Cause I was holding it so I’m pretty sure ...

15   KF:   Okay so you.

16   LB:   ... it was, we all, we all split.

17   KF:   But understand Lowell let me tell you this okay.

18   LB:   Yeah.

19   KF:   Cause if I’m Shonna, let’s say I’m positioned like Shonna was right in front of you okay and this

20         is Char and Char reaches out and grabs your hand and the gun goes off, Char is gonna have those

21         chemicals on her hand. You understand that right?

22   LB:   Yeah, yeah.

23   KF:   Okay. We have the ability to determine whether or not Char had, has, had that ...


     Exhibit A                                             58
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 59 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Yeah.

 2   KF:   ... you know, had has had contact with those chemicals.

 3   LB:   Yeah.

 4   KF:   Just cause you’re in the same room, like Shonna’s not gonna have that-that, those chemicals

 5         right?

 6   LB:   Yeah, yeah.

 7   KF:   The gun powder, all the residue, all that stuff ...

 8   LB:   Yeah.

 9   KF:   ... on her because she’s not physically grabbing or, you know, touching the gun right.

10   LB:   Yeah, if you’re ...

11   KF:   If you’re not touching ...

12   LB:   But Char (inaudible)

13   KF:   ... if you’re not physically touching the gun right ...

14   LB:   I don’t know whose finger was on my, on the trigger or anything too so all I know is that they

15         were trying to grab that gun out of my hand, I was, maybe I was trying to get-get back too like

16         for them two ...

17   KF:   Okay.

18   LB:   ... then that’s probably went it went boom.

19   KF:   So if I told you that Char did not have any of those chemicals on her hand, which the only way

20         she gets it is if she’s grabbing the gun right when it goes off ...

21   LB:   Uh-uh.

22   KF:   ... okay, if she does not have those chemicals on her hand right, that to me says that she did not

23         grab the gun.


     Exhibit A                                            59
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 60 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Yeah.

 2   KF:   Okay?

 3   LB:   Char probably grabbed it too.

 4   KF:   No I’m saying Char did not have those chemicals.

 5   LB:   No not Char, uh ...

 6   KF:   But Shonna-Shonna didn’t have those chemicals either.

 7   LB:   What if we were like dang.

 8   KF:   No man. If it’s, if it’s ...

 9   LB:   Someone had to grab because that’s the only way it would, like I was feeling it.

10   KF:   Right.

11   LB:   Trying to tell them no.

12   KF:   Okay. Okay.

13   LB:   And then like we it exploded kind of like I’m sure that ...

14   KF:   But you knew, you knew it was ...

15   LB:   ... I’m pretty sure they-they know it loaded cause Mongo was talking about it too, hey it’s loaded

16         watch out, you know.

17   KF:   So you knew it was loaded.

18   LB:   Mongo told all of us so.

19   KF:   Right, right. Right.

20   LB:   That’s when I was like hey watch out and then boom.

21   KF:   Right. So and but and I get that okay cause I’ve, you know, I think anybody that’s handled

22         firearms ...

23   LB:   Yeah.


     Exhibit A                                          60
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 61 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   KF:   ... has had an accidental discharge at some point. Okay?

 2   LB:   Yeah.

 3   KF:   And that’s, I’ve done it right? Most people that have handled firearms ...

 4   LB:   I thought that she would be okay.

 5   KF:   Okay. Right. And that’s but the thing is ...

 6   LB:   That’s not good, that’s not good.

 7   KF:   ... the thing is if it’s an accident, it’s an accident Lowell. Okay.

 8   LB:   Yes it is.

 9   KF:   Okay.

10   LB:   I didn’t want those guys to get in trouble or anything, anybody too like ...

11   KF:   Okay.

12   LB:   ... but I thought she just probably went to the hospital and-and treat her wound or something ...

13   KF:   Uh-uh.

14   LB:   ... but it came out like this then like it’s not fair.

15   KF:   So what, so then were you trying to show her the gun and it went off?

16   LB:   All of us. We were giving it to each other, like I said when we’re done, boom, boom, but we

17         were having to go like that and boom cause they were trying to like grab it and, you know.

18   KF:   Okay.

19   LB:   Be-before I look at it.

20   KF:   Here’s what ...

21   LB:   And that’s when I like all of a sudden it went boom.

22   KF:   Okay.




     Exhibit A                                              61
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 62 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   And that when I like took off, I dropped it and put everywhere I had, I just went out the door and

 2         I went on the other side ran around and went around to, uh, the house and it’s fucking starts,

 3         stood right there for a moment looking and then I seen Marcus drive off and that’s when I start

 4         walking back like and the cops were gonna be here in a little bit, ambulance, and take her, I

 5         didn’t want to be around with cops you know and so.

 6   KF:   But if it so and that’s where ..

 7   LB:   I didn’t know it was that serious either, you know, I but her got-got shot that bad, you know.

 8   KF:   Right.

 9   LB:   I thought it was someone else that got shot too you know.

10   KF:   Right.

11   LB:   And like I said that morning I thought it was Mongo that got shot.

12   KF:   And Lowell understand okay ...

13   LB:   Yeah I didn’t do that.

14   KF:   ... it doesn’t change, just because somebody grabbed the gun or what you’re saying somebody

15         grabbed the gun ...

16   LB:   Uh-uh.

17   KF:   ... that doesn’t change things right?

18   LB:   And I don’t know ...

19   KF:   Cause I don’t believe, I don’t believe that part of the story ...

20   LB:   Oh man.

21   KF:   Okay. Here’s what I, here’s the thing. If it was an accident, it was an accident. If you

22         accidentally pulled the trigger, you accidentally pulled the trigger.

23   LB:   No. No.


     Exhibit A                                           62
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 63 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   KF:   Do you understand?

 2   LB:   No I didn’t accidently pull the trigger like that.

 3   KF:   So was it, was it intentional?

 4   LB:   No, no it wasn’t intentional either. Like I said we were handing the gun to each other and that’s

 5         when it went off.

 6   KF:   Okay.

 7   LB:   Yeah. And that’s what freaked me out and-and I heard her scream too and I was like what the

 8         hell and we took off and first thing reaction is just run cause I thought that she was trying to

 9         shoot me. Ha-ha.

10   JJ:   Char wouldn’t tell a lie right? You guys know her ...

11   LB:   Yeah she could, she could tell lies what she ...

12   JJ:   She never touched a gun, she only saw you with a gun.

13   LB:   Yeah.

14   JJ:   Everybody else saw you with a gun and we know that now right.

15   LB:   Yeah.

16   JJ:   We know that now.

17   LB:   Yeah.

18   JJ:   Char never touched a gun.

19   LB:   But-but we was ...

20   JJ:   She saw you with a gun.

21   LB:   ... we were all standing right there though when-when maybe she was, didn’t want her to have it.

22   JJ:   Okay. But she never touched it. She never grabbed for your hand. If it was an accident, it was

23         an accident. Alright. You’re telling us that ...


     Exhibit A                                           63
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 64 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Yeah.

 2   JJ:   ... don’t try to put other people into it.

 3   LB:   You’re right, you’re right sir it was an accident I didn’t want, it just went off sirs cause you’re

 4         giving it (inaudible)

 5   JJ:   Yes or no did Char ...

 6   LB:   No.

 7   JJ:   Okay.

 8   LB:   No she didn’t.

 9   JJ:   So when you had it, when you were handing her ...

10   LB:   It’s just that, it’s just that me and her, she-she tried to like get it away from me so quick and it-it

11         just went off and then I was ...

12   JJ:   It was just on reflex right?

13   LB:   I wanted to look at it some more and then she just grabbed it some more and like pulled it

14         towards her and it went off and hey oh shit.

15   JJ:   She was facing, she was facing you right?

16   LB:   Yes.

17   JJ:   She was facing you.

18   LB:   Yeah.

19   JJ:   And the reason why we know that is because of how close you guys were ...

20   LB:   Yeah.

21   JJ:   ... we can tell all the scientific stuff right.

22   LB:   Yeah then I, that’s when that happen, I just took off, I didn’t have no gun on me or nothing and I

23         just hurry I wanted to get home but ...


     Exhibit A                                               64
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 65 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1    JJ:   I understand all this closeness that-that I mentioned earlier before we started talking. You know

2          you’re putting yourself out there. You have all these friends right ...

3    LB:   Yeah.

4    JJ:   ... you don’t want them to get in trouble you said that several times here.

5    LB:   Yeah.

6    JJ:   You don’t want to get Mongo in trouble.

7    LB:   No.

8    JJ:   That’s the reason why you-you didn’t want to say that he’s the one that gave you the gun right?

 9         We understand all that so that’s what I tried to lay out earlier.

10   LB:   Well what part of this problem we going through now, am I getting thrown in?

11   JJ:   No we’re-we’re not even there yet.

12   KF:   The thing is Lowell we-we need to know the truth man.

13   LB:   It is the truth it was an accident.

14   KF:   Okay so let’s talk about cause the thing I’m getting confused cause we went so many different

15         stories right.

16   LB:   Yeah.

17   KF:   So many different versions right?

18   LB:   Yeah.

19   KF:   Let’s talk about okay what is, what actually happened okay?

20   LB:   Was is that I’m trying to do, I was trying to get ...

21   KF:   So Mongo-Mongo gave you the gun right?

22   LB:   Yeah.

23   KF:   You went inside.


     Exhibit A                                           65
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 66 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Yeah. And we were exchanging the guns to each other and it went off.

 2   KF:   Okay so ...

 3   LB:   Cause when I was holding it to her, she grabbed at the same time with me, somehow I-I ...

 4   KF:   Who-who grabbed it at the same time as you?

 5   LB:   Cause-cause, Shonna cause right when it, when it was happening I think it kind of slipped and I

 6         grabbed it like that and just went off.

 7   KF:   Okay so Shonna was handing the gun to you?

 8   LB:   No. We were, I was trying to give it to her.

 9   KF:   You were trying to give it to her.

10   LB:   Yeah.

11   KF:   And-and you started to drop it ...

12   LB:   And-and it went like, like it was, I mean it looked like I shot her, you know, that’s why ...

13   JJ:   Well you shot her I knew, we all know that, by accident okay.

14   LB:   Yes, yes.

15   JJ:   Okay.

16   LB:   Thank you I didn’t want it, I didn’t want to do.

17   JJ:   But you need to tell us that.

18   LB:   Yeah. I didn’t, I didn’t want ...

19   JJ:   Did you have any, uh, exchanging of words with her?

20   LB:   No. No, no, no.

21   JJ:   Did you know her at all?

22   LB:   Yes I know her, she’s my friend.

23   JJ:   Okay.


     Exhibit A                                            66
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 67 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   They were all good friends that I used to go with her-her niece, her name was Lahoma, I used to

 2         go with her so we’re all friends, we drink together, I haven’t seen her in a while right there we

 3         seen her then that gun was going around and she wanted to see it too but we were going like that

 4         and it went down between ...

 5   KF:   So Lowell one of the, one of the important things about this is we need that gun to make sure that

 6         we can verify that you did ...

 7   LB:   That’s the thing though I do not, I thought it was inside the house Mongo probably would have ...

 8   KF:   You think Mongo has it?

 9   LB:   Probably.

10   KF:   Do you think he would give it back to you?

11   LB:   I have no idea. I can ask for it.

12   KF:   Yeah that would be cause ...

13   JJ:   Cause you’re protecting him right? At first you were protecting Mongo now to protect him even

14         more we need that gun.

15   KF:   Yeah.

16   LB:   Okay I’ll have to ask him for it.

17   KF:   Okay.

18   LB:   But I just figured that maybe he took ...

19   JJ:   Or else he’s in trouble too.

20   LB:   Yeah. Okay well I’ll ...

21   JJ:   If you want to protect him that much ...

22   LB:   No, no, no, no, no I’m not protecting him that much it’s just that he’s probably protecting

23         himself.


     Exhibit A                                          67
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 68 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   JJ:   Yeah we even know the reason why.

 2   KF:   Uh-uh.

 3   JJ:    So Mongo told you or yelled at someone but everyone heard it that the gun was loaded right?

 4   LB:   Yeah.

 5   JJ:   Okay.

 6   LB:   Yeah he even told us that it was loaded. Uh-uh.

 7   JJ:   Be careful it’s loaded, something like that?

 8   LB:   Yeah. Yeah.

 9   JJ:   Is that how he said it?

10   LB:   Yeah. Not like that but watch out it’s loaded.

11   JJ:   Okay.

12   LB:   Yeah.

13   KF:   Okay.

14   JJ:   So when the gun went off, what happened to Char, excuse me, excuse me, Shonna?

15   LB:   Shonna? Um, like I said too, um, she fell and that’s when I-I reacted I just went like this and I

16         took off outside, I think I hit Mongo, I-I pushed him out of the way or something but I stood

17         right there and then I looked back for a moment like what the fuck, the other guys were running

18         that way, Mongo started taking off too like put the shit down man. Ahhh so I ran around the

19         house and I stood right there for a moment like waiting for someone to show up right there,

20         Marcus they took off and I thought they went to go take her to the hospital, you know, like rush

21         her to the hospital, that-that’s when I was like fucking A man.

22   JJ:   Here’s the other deal, um, Lowell. So we have these, uh, two-two individuals that showed up at

23         the same time that Pam and Marcus and Char were taking off right?


     Exhibit A                                            68
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 69 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1    LB:   Uh-uh.

2    JJ:   At the same moment that this thing happened, they’re-they’re driving up to the house.

3    LB:   Uh-uh.

4    JJ:   They heard what happened, they saw you there.

5    LB:   Uh-uh.

6    JJ:   So they left right. These two other individuals that weren’t there when you shot Shonna

7          accidentally...

8    LB:   I was lit.

 9   JJ:   ... they showed up, they left, they came back later maybe an hour, maybe an hour and a half later,

10         that’s when they walked in.

11   LB:   Uh-uh.

12   JJ:   Mongo’s there, you’re there still ...

13   LB:   What?

14   JJ:   ... they saw you ...

15   LB:   Uh-uh.

16   JJ:   ... they know you. They know you, you guys were family, they know you, they-they saw you

17         sitting on that sofa.

18   LB:   Uh-uh.

19   JJ:   Across from where Shonna was laying.

20   LB:   What the shit?

21   JJ:   No, no we don’t want to get back in this I blacked out, I don’t know anything ...

22   LB:   I know, I know, yeah.

23   JJ:   We don’t want to get back into it. You’re telling us the truth now, we understand that.


     Exhibit A                                         69
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 70 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Uh-uh.

 2   JJ:   So tell us the truth about ...

 3   LB:   So we were, so I was waiting with Mongo there with ...

 4   JJ:   Well I don’t know.

 5   LB:   You never know, lies either?

 6   JJ:   Why would you be there like an hour later after Shonna was shot.

7    LB:   The shit. No that was, they, no that was Jermaine they were saying that was Jermaine cause he

 8         has long hair like me, they seen him sitting there.

 9   JJ:   No. This was Jermaine that showed up with this other person an hour later.

10   LB:   No. Jermaine was there, he was, he was out, they said Mongo knocked him out. So ...

11   JJ:   He-he wasn’t there. He was with some other person. Jermaine was.

12   LB:   What the hell? I took off ...

13   JJ:   Jermaine-Jermaine wasn’t even there.

14   LB:   I took off.

15   JJ:   Did you go back?

16   LB:   No. No. That’s the thing, I did not go back. Just that morning I went back to go get my keys

17         and everything like I said, my keys, my hat ...

18   JJ:   That’s when you saw it oh I got it right.

19   LB:   Yeah.

20   JJ:   But after you shot Shonna by accident ...

21   LB:   That’s gonna (inaudible) me this.

22   JJ:   You never went back.

23   LB:   No. No because I took off and I stayed off back at home and then I woke up at home.


     Exhibit A                                          70
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 71 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   JJ:   So this is a-an outline of, uh, Mongo’s place right.

 2   LB:   Uh-uh.

 3   JJ:   This is the porch, this is the front door and I’ve been inside so I-I kind of know where everything

 4         is right.

 5   LB:   Yeah.

 6   JJ:   And these two are the bedrooms.

 7   LB:   Yeah.

8    JJ:   This is another room back here and this is the kitchen right.

9    LB:   Yeah.

10   JJ:   You’ve been in there many, many times now that we talked to folks and I know you’ve been

11         inside many, many times ...

12   LB:   Yeah.

13   JJ:   ... so where were you, if you can put an X, and where was Shonna when all this happened.

14   LB:   Shonna was probably like right here I think, I was over here and here was Char and then yeah

15         everyone was walking around, Mongo was walking around us, Mongo took off and-and put ...

16   JJ:   But just the three of you are kind of like right there?

17   LB:   Yeah and these people are out here.

18   JJ:   When-when the shot went off ...

19   LB:   Yeah and Shonna ...

20   JJ:   ... where did Shonna lay?

21   LB:   I do not know. She probably laid somewhere like over here maybe? I don’t know. I don’t

22         know, somewhere right there though, it’s right there by the door.

23   JJ:   Okay. So I’m gonna, I’ll put your name here and this is, uh, Char right?


     Exhibit A                                           71
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 72 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   No, no, no, no she wasn’t there like I said.

 2   JJ:   Char wasn’t in there?

 3   LB:   No.

 4   JJ:   Okay.

 5   LB:   No it was Mongo.

 6   JJ:   Okay where was Char then?

 7   LB:   We were out here at that time like I said ...

 8   KF:   Outside?

 9   LB:   ... we were outside.

10   JJ:   So Mongo’s walking around ...

11   LB:   And that’s when, that’s when I went inside, we went inside, me-me, Mongo and, uh, Char, not

12         Char, uh, Shonna.

13   JJ:   Shonna.

14   LB:   Yeah.

15   JJ:   So I’m gonna put Shonna right here okay?

16   LB:   Yeah, yeah cause we were gonna go smoke.

17   JJ:   So I’m gonna put Mongo right here is that good?

18   LB:   Yeah, yeah he’s probably over here at the kitchen.

19   JJ:   Okay.

20   LB:   He’s walking around and then there’s not, I-I accidentally did like that, he said like you want to

21         start to and she was trying to grab it and went down, I tried to grab it before it falls and it went

22         off and got her. And that’s when I freaked out and just ...

23   JJ:   So ...


     Exhibit A                                             72
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 73 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   ... then Mongo I don’t know if he-he was probably still inside the house I don’t know I walked

2          out and I took off this way around this, or on the outside ...

3    JJ:   Uh-uh.

 4   LB:   ... and I stood right there and I just see her moving I’m like oh okay she’s okay so that’s when

 5         Mongo was like, you know, you need to go, you need to go so I took off.

 6   JJ:   So on the outside here, I’m gonna put Char alright.

 7   LB:   I don’t know where she’s at though at the time.

 8   JJ:   Okay but she’s out here somewhere right?

 9   LB:   Yeah.

10   JJ:   And Pam.

11   LB:   Pam too yeah. Pam and Marcus ...

12   JJ:   And Marcus okay. They were just outside right? They were not right here where you, uh, shot

13         that-that-that gun right?

14   LB:   Yeah accidentally it went off on accident, the gun went off on accident.

15   JJ:   Which way do you think say that which way you think the bullet might have gone?

16   LB:   That one would-would have to go that way.

17   JJ:   This way?

18   LB:   Yeah. It would go that way I mean cause ...

19   JJ:   Would it have gone in any other direction over here?

20   LB:   Maybe. It might have went. I know that’s where ...

21   JJ:   I’m gonna see I-I don’t know where, uh, you and-and Shonna how you ...




     Exhibit A                                           73
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 74 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   We weren’t struggling for it or nothing. We-we were, I was exchanging it to her and she tried to

 2         grab it like that and went down and then grabbed it again and that’s when it went off and it got

 3         her. It-it planned to hit her. The bullet hit her.

 4   JJ:   Did you run out before Mongo could run out?

 5   LB:   Uh, yeah I, no I think he was inside still and I heard, I ran out and I didn’t see these guys, like I

 6         said I go this way.

 7   JJ:   And you looked inside and she was, she was moving around?

 8   LB:   Yeah. Yeah and that’s when Mongo was right there and he said you need to go, get out of here

 9         so I was like alright so I took off.

10   JJ:   Where was, where was, uh, Shonna? What was she doing? Was she doing anything, saying

11         anything?

12   LB:   She was just like-like ahh, ahh, you know, like that’s it.

13   JJ:   Like she was in pain?

14   LB:   Yeah.

15   JJ:   Okay she was moaning in pain?

16   LB:   Yeah and that’s when I figured and-and when I stopped over here that’s when I seen Marcus’

17         ride leaving and I figured that maybe they-they took her to the hospital and all ride so I just took

18         off home.

19   JJ:   And you never went back?

20   LB:   Un-uh.

21   JJ:   So after all of this of what you told us now, what made you not come to us and just solve all this

22         thing there?




     Exhibit A                                           74
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 75 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   LB:   Okay cause I already talked to the cop that morning. And-and, uh, and this morning when I seen

 2         you guys I was smoking too that were, uh, smoking marijuana in there, I thought, I thought it

 3         was gonna be for a marijuana charge.

 4   KF:   When you talked to the cop that morning right, the morning after it happened, you acted like you

 5         didn’t know what was going on.

 6   LB:   Cause I didn’t know who was shot.

 7   KF:   Well you did.

 8   LB:   Yeah.

 9   KF:   You knew who was shot.

10   LB:   Yeah I knew but I just didn’t, you know, I-I just didn’t want me to be implicated in all this like-

11         like it was my fault like ...

12   KF:   So you don’t want to take, you know, a little bit of, uh, accountability for your ...

13   LB:   I-I know, I know, I, yeah I know I had the gun and stuff like exchanging it to her but I didn’t kill

14         her like that, you know, I didn’t want to kill her like intentionally or nothing like that you know.

15         No I was giving it to her and it went off and after that I didn’t no where the gun, or where the,

16         everything was, I kind of blacked, I-I went out again, I took off ...

17   JJ:   Uh, no, no, no. We’re done with the black out ...

18   LB:   Yeah I know and...

19   JJ:   We’re done with that right?

20   LB:   ... that’s when I went home and stayed home, woke up was ...

21   JJ:   So all this little back and forth what we’re doing about Char was staying next to you and she was

22         reaching for the gun.

23   LB:   Yeah.


     Exhibit A                                          75
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 76 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   JJ:   Now you’re put her out here right? So all this stuff, you know, and, uh, it-it just doesn’t make it

 2         look good for you right?

 3   LB:   I-I’m saying the wrong names cause I thought ...

 4   JJ:   Yeah.

 5   LB:   ... saying, just saying the wrong names you know but Shonna ...

 6   JJ:   But you didn’t, at the beginning you were saying alright, you know, Shonna and Char are

 7         grabbing for the gun right? Now you put Char right here. So ...

 8   LB:   No, no she’s had, she was out here ...

 9   JJ:   Okay.

10   LB:   ... and then it was just us in there and so I was, it was just too dark and then she tried grabbing it

11         and that’s when it-it kind of fell, slipped and I went to go grab it some more so it wouldn’t hit the

12         ground and that’s when the boom, I squeezed it too hard and ...

13   JJ:   Let me, let me ask you this. Are you in any way protecting Mongo?

14   LB:   No. No. Uh, cause-cause the time was-was his gun you know, that’s his gun and I don’t know

15         ...

16   JJ:   Is there any way that Mongo would have took that shot?

17   LB:   That’s a high possibility. Cause that’s what, um, ...

18   JJ:   But you’re-you’re telling us that you’re the one that shot her right?

19   LB:   Intention, not intentionally I mean like what do you call it, yeah but ...

20   KF:   So if you did it, how could Mongo do it? I mean it’s not a trick question right?

21   LB:   No.

22   KF:   If you did it, Mongo can’t do that. Right?

23   LB:   But no I thought he was, I thought that, uh, where are you bro but I know ...


     Exhibit A                                           76
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 77 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   JJ:   Just say what happened, just so you’re not in middle.

 2   LB:   ... cause something went off and ...

 3   JJ:   Did Mongo shoot Shonna?

 4   LB:   Yes. And I don’t like (inaudible)

 5   JJ:   No, no.

 6   LB:   I don’t think he did.

 7   JJ:   Did you shoot Shonna?

 8   LB:   No. ha-ha. Uh, no it was, it was, it was an accident guys.

 9   JJ:   It’s just a simple question though, yes or no answer right?

10   LB:   Yeah.

11   JJ:   By accident, did you shoot Shonna?

12   LB:   Yes.

13   JJ:   Did Mongo shoot Shonna?

14   LB:   No.

15   JJ:   That’s all I want to know alright?

16   LB:   Yeah, so yeah.

17   JJ:   That’s it. Simple as that. Right.

18   LB:   Yeah. But I just didn’t, it makes it feel like you guys are trying to tell me that I-I shot her like

19         intentionally, and it wasn’t like that, you know, it was just a bad accident that happened, real bad.

20   KF:   Uh-uh.

21   JJ:   So this, uh, I’m-I’m just gonna go a little, I’m confused about this teasing between Char and

22         Shonna alright, they were, they were a couple before right?

23   LB:   Yeah.


     Exhibit A                                           77
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 78 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1   JJ:   It-it wasn’t happening when, uh, you were giving Shonna the gun, when you were showing it to

 2         her right?

 3   LB:   No.

 4   JJ:   That teasing wasn’t happening.

 5   LB:   No, yeah it was outside yeah it was happening.

 6   JJ:   It happened before.

 7   LB:   Yes, yes it was happening before.

 8   JJ:   Okay. But not-not during the time when you accidentally shot her. Okay.

 9   LB:   So where we go on from this?

10   KF:   I don’t know, Lowell. I mean I don’t know man. I mean one thing, one thing about it that may

11         help you is, you know, if-if we can ...

12   LB:   Do I got to get, like I get a lawyer?

13   KF:   Uh, no I mean you can. But nothing’s stopping you right?

14   LB:   Yeah.

15   KF:   I mean you can if you’d like. Um, the thing about it that we need to corroborate everything ...

16   LB:   Yeah.

17   KF:   ... that you said and that everybody else said ...

18   LB:   Yeah.

19   KF:   ... we need to figure out where that gun is.

20   LB:   But I do not know either. I thought you guys had it.

21   KF:   Yeah.

22   LB:   Yeah.

23   KF:   Yeah.


     Exhibit A                                            78
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 79 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

1    LB:    Like it’s a everything.

2    KF:    Yeah. Well we do have everything except for the gun, you know, that’s something that we need

3           to figure out what-what happened to it. So.

4    LB:    Do I sign here?

5    JJ:    Yes. Cause this is all correct, right?

6    LB:    Yes.

7    JJ:    Alright I’m gonna step, I’m gonna step out for a, for a bit.

8    LB:    Okay.

 9   JJ:    This-this is nothing to have to deal with, but I’m gonna ask you a question. We’re-we’re treating

10          you right, right?

11   LB:    Yes.

12   JJ:    Uh, we’re not threatening you or anything? We’re treating you right, right?

13   LB:    Yes.

14   JJ:    Be-because we’re trying to get to the truth right?

15   LB:    Yes.

16   JJ:    Okay.

17   LB:    Just hang back again?

18   JJ:    Yes.

19   KF:    Yeah we’ll be back here for you alright?

20   LB:    Okay.

21   (agents leave)

22

23   END


     Exhibit A                                            79
                 Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 80 of 81

     USA v. Lowell Begay
     Case No. 19-CR-564-WJ
     FBI Interview of Lowell Begay

 1

 2
 3
 4
 5
 6                                IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF NEW MEXICO
 8
 9
10   UNITED STATES OF AMERICA,
11                                  Plaintiff,
12                  v.                                                     Case No. 19-CR-564-WJ
13   LOWELL BEGAY,
14                                  Defendant.
15
16
17                                   CERTIFICATE OF TRANSCRIPTION
18
19          I, the undersigned legal transcriptionist, DO HEREBY CERTIFY, that the foregoing transcript is
20   a true and correct record of the FBI Interview of Lowell Begay on 9/13/18 as transcribed by me. The
21   above-noted statement was transcribed to the best of my ability from a cassette and/or digital recording
22   supplied by defense counsel.
23
24          I, FURTHER CERTIFY, that I am not related to any of the parties or attorneys in this case and I
25   have no interest whatsoever in the final disposition of this case in any court.
26
27
28




     Exhibit A                                            80
                Case 1:19-cr-00564-KWR Document 76-1 Filed 02/26/21 Page 81 of 81

    USA v. Lowell Begay
    Case No. 19-CR-564-WJ
    FBI Interview of Lowell Begay




1
2   Cecilia M. Bruno
3




    Exhibit A                                  81
